Exhibit 10.2

 

 

 

MASTER LEASE AGREEMENT

by and between

SPIRIT REALTY, L.P.,

as Landlord

and

PARTY CITY HOLDINGS INC.,

as Tenant

Made as of June 28, 2019

 

 

 

47 Elizabeth Drive, Chester, NY

7700 Anagram Drive, Eden Prairie, MN

2800 Purple Sage, Los Lunas, NM



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINED TERMS

 

ARTICLE II

 

BASIC LEASE TERMS

 

Section 2.01  

Properties

     9   Section 2.02  

Initial Term Expiration Date

     9   Section 2.03  

Extension Options

     9   Section 2.04  

Expiration Date (if fully extended)

     9   Section 2.05  

Initial Base Annual Rental

     9   Section 2.06  

Rental Adjustment

     10   Section 2.07  

Adjustment Date

     10   Section 2.08  

Guarantor(s)

     10   Section 2.09  

Tenant Tax Identification No

     10   Section 2.10  

Landlord Tax Identification No

     10   ARTICLE III

 

LEASE OF PROPERTIES

 

Section 3.01  

Lease

     10   Section 3.02  

Quiet Enjoyment

     10   ARTICLE IV

 

LEASE TERM; EXTENSION

 

Section 4.01  

Initial Term

     10   Section 4.02  

Extensions

     10   Section 4.03  

Notice of Exercise

     10   Section 4.04  

Removal of Personalty

     11   Section 4.05  

Existing Personalty

     11   ARTICLE V

 

RENTAL AND OTHER MONETARY OBLIGATIONS

 

Section 5.01  

Base Monthly Rental

     11   Section 5.02  

Adjustments

     11   Section 5.03  

Monetary Obligations

     11   Section 5.04  

Rentals To Be Net to Landlord

     11   Section 5.05  

ACH Authorization

     12   Section 5.06  

Late Charges; Default Interest

     12   Section 5.07  

Holdover

     12   ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF TENANT

 

Section 6.01  

Organization, Authority and Status of Tenant

     12   Section 6.02  

Enforceability

     13   Section 6.03  

Property Condition

     13   Section 6.04  

Litigation

     13   Section 6.05  

Absence of Breaches or Defaults

     13   Section 6.06  

Licenses and Permits

     13   Section 6.07  

Financial Condition; Information Provided to Landlord

     13   Section 6.08  

Compliance With OFAC Laws

     13   Section 6.09  

Solvency

     13  



--------------------------------------------------------------------------------

Section 6.10  

Ownership

     13   Section 6.11  

Disclaimer of Warranties

     14   ARTICLE VII

 

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

 

Section 7.01  

Taxes

     14   Section 7.02  

Utilities

     16   Section 7.03  

Insurance

     16   ARTICLE VIII

 

MAINTENANCE; ALTERATIONS

 

Section 8.01  

Condition of Property; Maintenance

     20   Section 8.02  

Alterations and Improvements

     20   Section 8.03  

Encumbrances

     21   ARTICLE IX

 

USE OF THE PROPERTIES; COMPLIANCE

 

Section 9.01  

Use

     21   Section 9.02  

Alternative Use

     22   Section 9.03  

Compliance

     22   Section 9.04  

Environmental

     23   ARTICLE X

 

ADDITIONAL COVENANTS

 

Section 10.01  

Performance at Tenant’s Expense

     26   Section 10.02  

Inspection

     26   Section 10.03  

Financial Information

     26   Section 10.04  

OFAC Laws

     27   Section 10.05  

Estoppel Certificate

     27   ARTICLE XI

 

RELEASE AND INDEMNIFICATION

 

Section 11.01  

Release and Indemnification

     28   Section 11.02  

Non-Recourse To Landlord

     28   ARTICLE XII

 

CONDEMNATION AND CASUALTY

 

Section 12.01  

Notification

     29   Section 12.02  

Partial Condemnation or Casualty

     29   Section 12.03  

Total Condemnation

     30   Section 12.04  

Temporary Taking

     31   Section 12.05  

Adjustment of Losses

     31   Section 12.06  

Tenant Obligation in Event of Casualty

     31   Section 12.07  

Tenant Awards and Payments

     31   ARTICLE XIII

 

DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES AND MEASURE OF DAMAGES

 

Section 13.01  

Event of Default

     32   Section 13.02  

Remedies

     33   Section 13.03  

Cumulative Remedies

     35   Section 13.04  

Tenant Waiver

     35  

 

ii



--------------------------------------------------------------------------------

ARTICLE XIV

 

MORTGAGE, SUBORDINATION AND ATTORNMENT

 

Section 14.01  

No Liens

     35   Section 14.02  

Subordination

     35   Section 14.03  

Election To Declare Lease Superior

     36   Section 14.04  

Attornment

     36   Section 14.05  

Execution of Additional Documents

     36   Section 14.06  

Notice to Lender

     36   ARTICLE XV

 

ASSIGNMENT

 

Section 15.01  

Assignment by Landlord

     36   Section 15.02  

No Assignment by Tenant

     37   Section 15.03  

No Sale of Assets

     38   Section 15.04  

No Subletting

     38   Section 15.05  

Subleases; Existing Leases

     39   ARTICLE XVI

 

NOTICES

 

Section 16.01  

Notices

     39   ARTICLE XVII

 

LANDLORD’S LIEN / SECURITY INTEREST

 

Section 17.01  

Landlord’s Lien and Security Interest

     40   ARTICLE XVIII

 

MISCELLANEOUS

 

Section 18.01  

Force Majeure

     40   Section 18.02  

No Merger

     40   Section 18.03  

Interpretation

     41   Section 18.04  

Characterization

     41   Section 18.05  

Disclosure

     42   Section 18.06  

Bankruptcy

     43   Section 18.07  

Attorneys’ Fees

     44   Section 18.08  

Memoranda of Lease

     44   Section 18.09  

No Brokerage

     44   Section 18.10  

Waiver of Jury Trial and Certain Damages

     44   Section 18.11  

Marketing

     45   Section 18.12  

State-Specific Provisions

     45   Section 18.13  

Time Is of the Essence

     45   Section 18.14  

Waiver and Amendment

     45   Section 18.15  

Successors Bound

     45   Section 18.16  

Captions

     46   Section 18.17  

Other Documents

     46   Section 18.18  

Entire Agreement

     46   Section 18.19  

Forum Selection; Jurisdiction; Venue; Choice of Law

     46   Section 18.20  

Counterparts

     46  

 

iii



--------------------------------------------------------------------------------

EXHIBIT A    LEGAL DESCRIPTIONS AND STREET ADDRESSES OF THE PROPERTIES EXHIBIT B
   FORM OF AUTHORIZATION AGREEMENT – PRE-ARRANGED PAYMENTS EXHIBIT C   
STATE-SPECIFIC PROVISIONS EXHIBIT D    PHYSICAL CONDITION ASSESSMENT SCHEDULE
EXHIBIT E    PROPERTY AMOUNTS

 

iv



--------------------------------------------------------------------------------

MASTER LEASE AGREEMENT

THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of June 28, 2019 (the
“Effective Date”), by and between SPIRIT REALTY, L.P., a Delaware limited
partnership (“Landlord”), whose address is 2727 North Harwood Street, Suite 300,
Dallas, Texas 75201 and PARTY CITY HOLDINGS INC., a Delaware corporation
(“Tenant”), whose address is 80 Grasslands Road, Elmsford, New York 10523.
Capitalized terms not defined herein shall have the meanings set forth in
ARTICLE I below.

In consideration of the mutual covenants and agreements herein contained,
Landlord and Tenant hereby covenant and agree as follows:

ARTICLE I

DEFINED TERMS

The following terms shall have the following meanings for all purposes of this
Lease:

“Adjustment Date” means that date set forth in Section 2.07.

“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.

“Applicable Rent Reduction Percentage” means, for each Property, the product
(expressed as a percentage) equal to (A) the quotient (expressed as a
percentage), which quotient in any event shall not be greater than 1, equal to
(1) the amount of the Net Award payable to Landlord with respect to such
Property, divided by (2) the amount for such Property listed on Exhibit E to
this Lease, multiplied by (2) the quotient obtained by dividing the amount for
such Property listed on Exhibit E to this Lease by the sum of all amounts for
all Properties listed on Exhibit E to this Lease and which Properties (including
such Property) are still subject to this Lease as of the Property Termination
Date for such Property.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101
et seq., as amended.

“Base Annual Rental” means the Initial Base Annual Rental amount set forth in
Section 2.05 as adjusted as set forth in Sections 2.06, 2.07 and 5.02.

“Base Monthly Rental” means, for any month, an amount equal to 1/12 of the
applicable Base Annual Rental for the period in which such month falls.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day on which banks in Dallas, Texas are open for
business other than a Saturday, Sunday or a legal holiday, ending at 5:00 P.M.
Dallas, Texas time.

“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

“Condemnation” means a Taking and/or a Requisition.

“Confidential Information” means financial statements, documents and data
regarding Tenant delivered by Tenant to Landlord pursuant to the terms of this
Lease. Notwithstanding the foregoing, Confidential Information shall not include
such information (a) of which Landlord was aware or which was in Landlord’s
possession prior to any disclosure by or through Tenant; (b) which is publicly
available; (c) which Landlord can demonstrate was obtained by Landlord from a
third person who, to Landlord’s knowledge, is not prohibited from transmitting
the information by a contractual, legal or fiduciary obligation; or (d) which is
independently developed by Landlord without the use of other Confidential
Information.

“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees, recordation taxes and transfer taxes or fees, as the
circumstances require.

“Default Rate” means 12% per annum or the highest rate permitted by Law,
whichever is less.

“Discontinue Operations” means to fail to operate the entire or substantially
all of a Property except during a period when such Property is not operated as a
result of a Permitted Closure.

“EBITDA” means, for any Person for any period, the net income (loss) of such
Person and its subsidiaries determined on a consolidated basis in accordance
with GAAP for the 12 months ending on the last day of such period, PLUS (a) the
sum of the following amounts of such Person and its subsidiaries for such
12-month period determined on a consolidated basis in conformity with GAAP to
the extent included in the determination of such net income (loss): (i)
depreciation expense, (ii) amortization expense and other non-cash charges,
(iii) interest expense, (iv) federal, state, local and foreign income tax
expense, (v) extraordinary losses (and other losses on asset sales not otherwise
included in extraordinary losses determined on a consolidated basis in
conformity with GAAP), plus (vi) any discretionary management fees to the extent
included in the determination of net income (loss), LESS (b) the sum of the
following amounts of such Person and its subsidiaries for such 12-month period:
(i) the extraordinary gains and non-recurring income of such Person and its
subsidiaries determined on a consolidated basis in conformity with GAAP to the
extent included in the determination of such net income (loss), and (ii) if such
Person is a subsidiary of another Person (such other Person is referred to
herein as a “Parent”), such Person’s proportional share of such Parent’s general
overhead and administrative expenses (based on the amount by which such Person’s
gross revenues in the ordinary course of business bears to Parent’s gross
revenues in the ordinary course of business), (iii) all non-cash items
increasing net income/loss for such period, and (iv) all federal, state, local
and foreign tax credits of such Person and its subsidiaries for such period.

 

2



--------------------------------------------------------------------------------

“EBITDAR” means, for any Person for any period, the net income (loss) of such
Person and its subsidiaries determined on a consolidated basis in accordance
with GAAP for the 12 months ending on the last day of such period, PLUS (a) the
sum of the following amounts of such Person and its subsidiaries for such
12-month period determined on a consolidated basis in conformity with GAAP to
the extent included in the determination of such net income (loss):
(i) depreciation expense, (ii) amortization expense and other non-cash charges,
(iii) interest expense, (iv) federal, state, local and foreign income tax
expense, (v) extraordinary losses (and other losses on asset sales not otherwise
included in extraordinary losses determined on a consolidated basis in
conformity with GAAP), (vii) all rent expenses, plus (viii) any discretionary
management fees to the extent included in the determination of net income
(loss), LESS (b) the sum of the following amounts of such Person and its
subsidiaries for such 12-month period: (i) the extraordinary gains and
non-recurring income of such Person and its subsidiaries determined on a
consolidated basis in conformity with GAAP to the extent included in the
determination of such net income (loss), and (ii) if such Person is a subsidiary
of another Person (such other Person is referred to herein as a “Parent”), such
Person’s proportional share of such Parent’s general overhead and administrative
expenses (based on the amount by which such Person’s gross revenues in the
ordinary course of business bears to Parent’s gross revenues in the ordinary
course of business), (iii) all non-cash items increasing net income/loss for
such period, and (iv) all federal, state, local and foreign tax credits of such
Person and its subsidiaries for such period.

“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.

“Environmental Assessment” has the meaning set forth in Section 9.04(f).

“Environmental Laws” means federal, state and local laws, ordinances, common law
requirements, regulations, rules, and other governmental requirements, and
administrative rulings and court judgments and decrees having the effect of law,
in effect now or in the future and including all amendments, that relate to
Hazardous Materials, Regulated Substances, or USTs, and/or the protection of
human health (with respect to exposure to Hazardous Materials) or the
environment, or to liability for Costs of Remediation or prevention of Releases,
and apply to Tenant and/or the Properties, including, but not limited to:
(i) the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. §9601, et seq. (“CERCLA”); (ii) the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. §5101, et seq.; (iii) the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.
(“RCRA”); (iv) the Toxic Substances Control Act, as amended, 15 U.S.C. §2601, et
seq.; and (v) regulations adopted and publications promulgated pursuant to the
aforesaid laws.

“Environmental Lien” means any lien filed or recorded against any Property
pursuant to Environmental Law.

“Event of Default” has the meaning set forth in Section 13.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the Initial Term Expiration Date and, if the Initial
Term is extended in accordance with this Lease, the last day of any applicable
Extension Term.

“Extension Option” has the meaning set forth in Section 4.02.

“Extension Term” has the meaning set forth in Section 4.02.

“Force Majeure Event” has the meaning set forth in Section 18.01.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied from period to period.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

“Guarantor” means Party City Holdco, Inc., a Delaware corporation, any other
Person executing and delivering to Landlord a Guaranty, or any additional or
replacement guarantor(s) approved by Landlord in its sole and absolute
discretion, and any reference to Guarantor or a Guaranty shall be applicable
only if there is a named Guarantor.

“Guaranty” means that certain Unconditional Guaranty of Payment and Performance
dated on the Effective Date and executed by Party City Holdco, Inc., a Delaware
corporation, and any other guaranty of any part or all of the Tenant’s
obligations pursuant to this Lease, as the same may be amended from time to
time.

“Hazardous Materials” means: (a) oil or other petroleum products (including any
and all constituents and additives), explosives, radioactive materials, or any
other materials that are defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “toxic substances”,
“contaminants”, “pollutants”, or words of similar import under any applicable
Environmental Law or under the regulations adopted, orders issued, or
publications promulgated pursuant thereto; (b) asbestos in any form which is or
could become friable, urea formaldehyde foam insulation, or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million contained in transformers or other equipment; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Authority pursuant to Environmental Laws because
it could pose a hazard to the health and safety of the occupants of the Property
or the owners and/or occupants of any property adjoining the Property.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person and its subsidiaries for borrowed money or with respect to deposits
or advances of any kind, (b) all obligations of such Person and its subsidiaries
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person and its subsidiaries upon which interest charges are
customarily paid (excluding current taxes, water and sewer charges and
assessments and current trade liabilities incurred in the ordinary course of
business in accordance with customary terms), (d) all obligations of such Person
and its subsidiaries under conditional sale or other title retention agreements
relating to property acquired by such Person (other than current trade
liabilities incurred in the ordinary course of business in accordance with
customary terms), (e) all obligations of such Person and its subsidiaries in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien or
security interest on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed, (g) all guarantees by such
Person of Indebtedness of others, (h) all capital lease obligations of such
Person and its subsidiaries, (i) all obligations, contingent or otherwise, of
such Person as an account party or applicant in respect of letters of credit and
letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all obligations of such Person to
purchase or redeem any shares of equity securities issued by such Person,
including obligations under so-called forward equity purchase contracts to the
extent such obligations are not payable solely in equity interests, (l) all
obligations of such Person in respect of any forward contract, futures contract,
swap or other agreement, the value of which is dependent upon interest rates or
currency exchange rates, and (m) all obligations of such Person in respect of
any so-called “synthetic lease” (i.e., a lease of property which is treated as
an operating lease under GAAP and as a loan

 

4



--------------------------------------------------------------------------------

for U.S. income tax purposes). The Indebtedness of any Person shall also include
the Indebtedness of any other entity (for example, any partnership in which such
Person or its subsidiary is a general partner) to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity.

“Indemnified Parties” means Landlord, Lender, and their respective members,
managers, officers, directors, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns, including, but not limited
to, any successors by merger, consolidation or acquisition of all or a
substantial portion of the assets and business of Landlord or Lender, as
applicable.

“Initial Term” has the meaning set forth in Section 4.01.

“Initial Term Expiration Date” has the meaning set forth in Section 4.01.

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.

“Landlord Entity” or “Landlord Entities” means individually or collectively, as
the context may require, Landlord and all Affiliates of Landlord

“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, requirement or administrative or
judicial determination, even if unforeseen or extraordinary, of every duly
constituted Governmental Authority, court or agency, now or hereafter enacted or
in effect.

“Lease Adjusted Leverage Ratio” means, for any Person as of the last day of any
period, the ratio of (a) the sum of (i) Operating Lease Expense for the 12
months ending on the last day of such period, multiplied by 8, and (ii) Total
Outstanding Indebtedness as of the last day of such period, to (b) EBITDAR for
the 12 months ending on the last day of such period.

“Lease Term” shall have the meaning described in Section 4.01.

“Legal Requirements” means the requirements of all present and future Laws and
Environmental Laws (including, without limitation, Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all binding judicial and administrative interpretations thereof,
including any judicial order, consent decree or judgment, and all covenants,
restrictions and conditions now or hereafter of record which may be applicable
to Tenant or to any of the Properties, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or restoration of any of
the Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties. Legal Requirements shall specifically include (i) The Architectural
Barriers Act of 1968, The Rehabilitation Act of 1973, The Americans With
Disabilities Act, and the accessibility code(s), if any, of the States in which
the Properties are located, and all regulations

 

5



--------------------------------------------------------------------------------

promulgated under any and all of the foregoing, as the same may be amended from
time to time and (ii) CERCLA, RCRA, and any federal, state or local act, law, or
code, and any applicable rules and regulations (including 40 Code of Federal
Regulations, Part 280 and analogous state and local rules and regulations),
concerning USTs.

“Lender” means any lender who has made a loan or extension of credit, now or
hereafter existing, secured by Landlord’s interest in any or all of the
Properties, and any servicer, collateral agent and/or trustee with respect to
any such loan or extension of credit.

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, reasonable attorneys’ fees and other
Costs of defense).

“Material Adverse Effect” means a material adverse effect on (a) any of the
Properties, including, without limitation, the operation of any of the
Properties as Permitted Facilities and/or the value of any of the Properties;
(b) Tenant’s ability to perform its obligations under this Lease; or (c) any
Guarantor’s ability to perform its obligations under the Guaranty.

“Minnesota Property” “means that certain Property located at 7700 Anagram Drive,
Eden Prairie, Minnesota.

“Monetary Obligations” has the meaning set forth in Section 5.03.

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings, now or hereafter in existence, executed by Landlord for the benefit of
Lender with respect to any or all of the Properties, as such instruments may be
amended, modified, restated or supplemented from time to time and any and all
replacements or substitutions.

“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 7.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Landlord in collecting such award or
proceeds.

“Net Leverage Ratio” means, for any Person as of the last day of any period, the
ratio of (a) Total Outstanding Indebtedness as of the last day of such period,
to (b) EBITDA for the 12 months ending on the last day of such period.

“New Mexico Property” means that certain Property located at 2800 Purple Sage,
Los Lunas, New Mexico.

“New York Property” means that certain Property located at 47 Elizabeth Drive,
Chester, New York.

“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or

 

6



--------------------------------------------------------------------------------

attempting to eliminate, terrorist acts and acts of war, each as supplemented,
amended or modified from time to time after the Effective Date, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

“Operating Lease Expense” means, for any Person for any period, of the sum of
rent expense of such Person and its subsidiaries for such period pursuant to
leases (other than payments pursuant to capital leases that are treated as
payments of interest or principal in accordance with GAAP).

“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by the Tenant and/or any Guarantor (if
any), with, or for the benefit of, any of the Landlord Entities, including,
without limitation, leases, promissory notes and guaranties, but excluding this
Lease and all other Transaction Documents.

“Partial Condemnation” means a Condemnation which is not a Total Condemnation.

“Permitted Amount” shall mean a level or quantity of Hazardous Materials or
Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws.

“Permitted Closure” means to fail to operate the entire or substantially all of
a Property as a result of (i) a Casualty or Condemnation, (ii) a Remediation,
(iii) a major remodeling of a Property (not to occur more often than one
(1) time per every five (5) year period and for no longer than ninety
(90) consecutive days), (iv) any material repairs, replacements, improvements or
alterations to a Property (not to exceed thirty (30) consecutive days), or (v) a
Force Majeure Event (not to exceed sixty (60) consecutive days).

“Permitted Facility” or “Permitted Facilities” means, with respect to each
Property, the uses identified on Exhibit A with respect to each Property, and
all related purposes such as ingress, egress and parking and uses incidental
thereto.

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

“Personalty” has the meaning set forth in Section 17.01.

“Properties” means those parcels of real estate legally described on Exhibit A
attached hereto, all rights, privileges, and appurtenances associated therewith,
and all buildings, fixtures and other improvements now or hereafter located on
such real estate (whether or not affixed to such real estate), but shall exclude
the Personalty.

“Property” means any one of the Properties.

“Property Termination Date” has the meaning assigned to such term in
Section 12.02(c).

“Property Termination Date-Total Condemnation” has the meaning assigned to such
term in Section 12.03(a).

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement
dated as of June 28, 2019 between Landlord (as buyer) and Amscan Inc., Anagram
Eden Prairie Property Holdings LLC, and Amscan Custom Injection Molding, LLC,
collectively as seller

“Taxes” has the meaning set forth in Section 7.01(b).

 

7



--------------------------------------------------------------------------------

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

“REIT” means a real estate investment trust as defined under Section 856 of the
Code.

“Release” means any release, deposit, discharge, emission, leaking, spilling,
seeping, injecting, pumping, pouring, emptying, escaping, dumping, disposing or
other migration of Hazardous Materials or Regulated Substances into the
environment.

“Release Criteria” shall mean, after giving effect to the Transfer: (i) the
assignee shall have averaged a minimum EBITDA per annum for the trailing twelve
months of at least $350,000,000 or greater, (ii) the Net Leverage Ratio with
respect to the assignee for the trailing twelve months does not exceed, and has
not exceeded, 4.5:1 (iii) the Lease Adjusted Leverage Ratio with respect to the
assignee for the trailing twelve months does not exceed, and has not exceeded,
5.5:1, and (iv) the assignee shall have a Tangible Net Worth of $200,000,000.00
or greater.

“Remediation” means any response, remedial, removal, or corrective action to
cleanup, detoxify, decontaminate, contain or otherwise remediate any Release of
Hazardous Materials or Regulated Substances, or the presence of any Hazardous
Materials or Regulated Substances in the environment, and any action to prevent,
cure or mitigate any such Release or presence, that is required to comply with
any Environmental Laws or with any permits issued pursuant thereto, and any
inspection, investigation, study, monitoring, assessment, audit, sampling and
testing, laboratory or other analysis, or evaluation conducted in connection
with any of the foregoing.

“Rent” means the Rental, the Monetary Obligations, and all other amounts due and
payable by Tenant to Landlord hereunder.

“Rental” means the Base Annual Rental and Base Monthly Rental.

“Rental Adjustment” has the meaning set forth in Section 2.06 as adjusted as set
forth in Section 2.07.

“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

“Securities” has the meaning set forth in Section 18.11.

“Securities Act” means of the Securities Act of 1933, as amended.

“Securitization” has the meaning set forth in Section 18.11.

“SNDA” means subordination, nondisturbance and attornment agreement.

“Sublease” has the meaning assigned to such term in Section 15.04.

“Subtenant” means a subtenant pursuant to a Sublease.

“Successor Landlord” has the meaning set forth in Section 14.04.

 

8



--------------------------------------------------------------------------------

“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Properties.

“Tangible Net Worth” of a Person means the tangible net worth of such Person and
its consolidated subsidiaries determined in accordance with GAAP.

“Tax Reserve” has the meaning set forth in Section 7.01(b).

“Temporary Taking” has the meaning set forth in Section 12.04.

“Tenant Entity” or “Tenant Entities” means individually or collectively, as the
context may require, Tenant and Guarantor (if any).

“Total Condemnation” means a Condemnation of all or substantially all of any
Property, including a Condemnation (other than for a temporary use) of such a
substantial part of such Property resulting in the portion of the Property
remaining after such Condemnation being unsuitable for use as a Permitted
Facility, as determined by Tenant in the exercise of good faith business
judgment.

“Total Outstanding Indebtedness” means, means, for any Person as of any date,
the sum, without duplication, of the amount of Indebtedness of such Person and
its subsidiaries, determined in accordance with GAAP, as of the end of the last
day of such period.

“Transaction” has the meaning set forth in Section 15.01.

“Transaction Documents” means this Lease, the Purchase and Sale Agreement, and
all documents related thereto.

“Transfer” has the meaning assigned to such term in Section 15.02 of this
Agreement.

“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.

“USTs” means any one or combination of underground tanks and associated product
piping systems used in connection with storage, dispensing and general use of
Regulated Substances.

ARTICLE II

BASIC LEASE TERMS

Section 2.01 Properties. The street addresses of the Properties are set forth on
Exhibit A attached hereto.

Section 2.02 Initial Term Expiration Date. June 30, 2039.

Section 2.03 Extension Options. Four (4) extensions of five (5) years each, as
described in Section 4.02.

Section 2.04 Expiration Date (if fully extended). June 30, 2059.

Section 2.05 Initial Base Annual Rental. $8,320,000.00 as described in Article
V.

 

9



--------------------------------------------------------------------------------

Section 2.06 Rental Adjustment. 2% of the Base Annual Rental then in effect, as
described in Section 5.02.

Section 2.07 Adjustment Date. July 1, 2020 and the first day of each July
thereafter during the Lease Term (including any Extension Term).

Section 2.08 Guarantor(s). Party City Holdco, Inc., a Delaware corporation.

Section 2.09 Tenant Tax Identification No. 20-1033029.

Section 2.10 Landlord Tax Identification No. 20-1127940.

ARTICLE III

LEASE OF PROPERTIES

Section 3.01 Lease. In consideration of Tenant’s payment of the Rent and
Tenant’s performance of all other obligations hereunder, Landlord hereby leases
to Tenant, and Tenant hereby takes and hires, the Properties, “AS IS” and “WHERE
IS” without representation or warranty by Landlord, and subject to the existing
state of title, the parties in possession, any statement of facts which an
accurate survey or physical inspection might reveal, and all Legal Requirements
now or hereafter in effect.

Section 3.02 Quiet Enjoyment. So long as an Event of Default has not occurred
and is continuing hereunder and this Lease is in full force and effect, Tenant
shall have, subject and to the terms and conditions set forth herein, the right
to peacefully and quietly have, hold and occupy the Properties free of any
interference from Landlord or anyone claiming by, through or under Landlord;
provided, however, in no event shall Tenant be entitled to bring any action
against Landlord to enforce its rights hereunder if an Event of Default shall
have occurred and be continuing.

ARTICLE IV

LEASE TERM; EXTENSION

Section 4.01 Initial Term. The initial term of this Lease (“Initial Term”) shall
commence as of the Effective Date and shall expire at midnight on June 30, 2039
(“Initial Term Expiration Date”), unless terminated sooner as provided in this
Lease and as may be extended as provided herein. The time period during which
this Lease shall actually be in effect, including any Extension Term, is
referred to as the “Lease Term.”

Section 4.02 Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any Extension Option is exercised, Tenant shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Properties for four (4) additional successive periods of five (5) years
each (each, an “Extension Term”), pursuant to the terms and conditions of this
Lease then in effect.

Section 4.03 Notice of Exercise. Tenant may only exercise an Extension Option by
giving written notice thereof to Landlord of Tenant’s election to do so (a) no
later than twelve (12) months prior to the Expiration Date, and (b) no earlier
than eighteen (18) months prior to the Expiration Date. If written notice of the
exercise of any Extension Option is not received (or deemed received) by
Landlord by the date described above, then this Lease shall terminate on the
Initial Term Expiration Date or, if applicable, the last day of the Extension
Term then in effect. Upon the request of Landlord or Tenant, the parties hereto
will execute and exchange an instrument in recordable form setting forth the
extension of the Lease Term in accordance with this Section 4.03.

 

10



--------------------------------------------------------------------------------

Section 4.04 Removal of Personalty. At any time during the Lease Term and upon
the expiration of the Lease Term, Tenant may remove from the Properties
furniture, trade fixtures, equipment or other personal property located upon any
Property, including without limitation, the equipment set forth on Schedule 4.04
attached hereto (collectively, the “Personalty”), such Personalty being the
property of Tenant. Tenant shall repair any damage caused by such removal and,
at the end of the Lease Term, shall leave all of the Properties clean and in
good and working condition, subject to normal wear and tear, casualty and
condemnation. Any property of Tenant left on the Properties on the tenth day
following the expiration of the Lease Term shall, at Landlord’s option,
automatically and immediately become the property of Landlord.

ARTICLE V

RENTAL AND OTHER MONETARY OBLIGATIONS

Section 5.01 Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Tenant shall pay in advance the Base Monthly Rental
then in effect for each such month. If the Effective Date is a date other than
the first day of the month, Tenant shall pay to Landlord on the Effective Date
the Base Monthly Rental prorated by multiplying the Base Monthly Rental by a
fraction, the numerator of which is the number of days remaining in the month
(including the Effective Date) for which Rental is being paid, and the
denominator of which is the total number of days in such month.

Section 5.02 Adjustments. During the Lease Term (including any Extension Term),
on the first Adjustment Date and on each Adjustment Date thereafter, the Base
Annual Rental then in effect shall increase by an amount equal to the Rental
Adjustment.

Section 5.03 Monetary Obligations. In addition to Base Annual Rental and Base
Monthly Rental, Tenant shall pay and discharge all sums of money required to be
paid or reimbursed by Tenant under this Lease to Landlord, to any party on
behalf of Landlord, to any third party or to any Indemnified Party (the
obligations described in this sentence are referred to collectively as the
“Monetary Obligations”). Tenant shall pay and discharge any Monetary Obligations
when the same shall become due, provided that amounts which are billed to
Landlord or any third party, but not to Tenant, shall be paid within fifteen
(15) days after Landlord’s demand for payment thereof or, if later, when the
same are due. In no event shall Tenant be required to pay to Landlord any
Monetary Obligation that Tenant is obligated to pay and has paid to any third
party pursuant to any provision of this Lease.

Section 5.04 Rentals To Be Net to Landlord. (a) The Base Annual Rental payable
hereunder shall be net to Landlord, so that this Lease shall yield to Landlord
the Rentals specified during the Lease Term, and all Costs and obligations of
every kind and nature whatsoever relating to the Properties (even if an
obligation relating to the Properties is, pursuant to Legal Requirements or
pursuant to a recorded agreement, the obligation of the fee owner of the
Property) shall be performed and paid by Tenant, including without limitation,
common area maintenance charges, if any, related to the Properties. Tenant shall
perform all of its obligations under this Lease at its sole cost and expense.
All Rent which Tenant is required to pay hereunder shall be the unconditional
obligation of Tenant and shall be payable in full when due and payable, without
notice or demand, and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.

(b) Simultaneous with each payment to Landlord of Base Monthly Rental, Tenant
shall pay to Landlord any applicable state sales tax and any applicable county
or local sales tax. Tenant shall also pay to Landlord sales tax on any other
payments which are subject to payment of any state or local sales tax, such
sales tax payment to be made to Landlord at the same time as the payments
subject to sales tax is paid by Tenant.

 

11



--------------------------------------------------------------------------------

Section 5.05 ACH Authorization. Upon execution of this Lease, Tenant shall
deliver to Landlord a complete Authorization Agreement – Pre-Arranged Payments
in the form of Exhibit B attached hereto and incorporated herein by this
reference, together with a voided check for account verification, establishing
arrangements whereby payments of the Base Monthly Rental, impound payments (if
any), sales tax or real property tax (if any), and any other Monetary
Obligations are transferred by Automated Clearing House Debit initiated by
Landlord from an account established by Tenant at a United States bank or other
financial institution to such account as Landlord may designate. Tenant shall
continue to pay all Rental and other Monetary Obligations by Automated Clearing
House Debit unless otherwise directed by Landlord.

Section 5.06 Late Charges; Default Interest. Any delinquent payment of Base
Monthly Rental shall, in addition to any other remedy of Landlord, incur a late
charge of five percent (5%) (which late charge is intended to compensate
Landlord for the cost of handling and processing such delinquent payment and
should not be considered interest) and bear interest at the Default Rate, such
interest to be computed from and including the date such payment was due through
and including the date of the payment; provided, however, in no event shall
Tenant be obligated to pay a sum of late charge and interest higher than the
maximum legal rate then in effect. Any payment of a Monetary Obligation which is
not paid to Landlord by Tenant on or prior to the date such payment is due to
Landlord shall bear interest at a rate of interest per annum equal to the
Default Rate.

Section 5.07 Holdover. If Tenant remains in possession of any one or more of the
Properties after the expiration of the term hereof, Tenant, at Landlord’s option
and within Landlord’s sole discretion, may be deemed a tenant on a
month-to-month basis and shall continue to pay Rentals and Monetary Obligations
in the amounts herein provided, except that the Base Monthly Rental shall be
automatically increased to one hundred fifty percent (150%) of the last Base
Monthly Rental payable under this Lease, and Tenant shall comply with all the
terms of this Lease; provided that nothing herein nor the acceptance of Rental
by Landlord shall be deemed a consent to such holding over. Tenant shall defend,
indemnify, protect and hold the Indemnified Parties harmless from and against
any and all Losses resulting from Tenant’s failure to surrender possession upon
the expiration of the Lease Term, including, without limitation, any claims made
by any succeeding lessee.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF TENANT

The representations and warranties of Tenant contained in this ARTICLE VI are
being made as of the Effective Date to induce Landlord to enter into this Lease,
and Landlord has relied upon such representations and warranties. Tenant
represents and warrants to Landlord as follows:

Section 6.01 Organization, Authority and Status of Tenant. Tenant has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of Delaware and is qualified as a foreign corporation to do business
in any jurisdiction where such qualification is required. All necessary
corporate action has been taken to authorize the execution, delivery and
performance by Tenant of this Lease and of the other documents, instruments and
agreements provided for herein, including without limitation, the Transaction
Documents. Tenant is not, and if Tenant is a “disregarded entity,” the owner of
such disregarded entity is not, a “nonresident alien,” “foreign corporation,”
“foreign partnership,” “foreign trust,” “foreign estate,” or any other “person”
that is not a “United States Person” as those terms are defined in the Code and
the regulations promulgated thereunder. The Person who has executed this Lease
on behalf of Tenant is duly authorized to do so.

 

12



--------------------------------------------------------------------------------

Section 6.02 Enforceability. This Lease constitutes the legal, valid and binding
obligation of Tenant, enforceable against Tenant in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally and principles of equity.

Section 6.03 Property Condition. As of the Effective Date, Tenant has physically
inspected all of the Properties and has examined title to the Properties, and
has found all of the same satisfactory in all respects for all of Tenant’s
purposes.

Section 6.04 Litigation. As of the Effective Date, there are no suits, actions,
proceedings or investigations pending, or to the best of its knowledge,
threatened against or involving any Tenant Entity or the Properties before any
arbitrator or Governmental Authority which might reasonably result in any
Material Adverse Effect.

Section 6.05 Absence of Breaches or Defaults. As of the Effective Date, Tenant
is not in default under any document, instrument or agreement to which Tenant is
a party or by which Tenant, the Properties or any of Tenant’s property is
subject or bound, which has had, or could reasonably be expected to result in, a
Material Adverse Effect. The authorization, execution, delivery and performance
of this Lease and the documents, instruments and agreements provided for herein
will not result in any breach of or default under any document, instrument or
agreement to which Tenant is a party or by which Tenant, the Properties or any
of Tenant’s property is subject or bound, except for such breaches or defaults
which individually or in the aggregate would not reasonably be excepted to
result in a Material Adverse Effect.

Section 6.06 Licenses and Permits. Tenant has obtained all required licenses and
permits, both governmental and private, to use and operate the Properties as
Permitted Facilities.

Section 6.07 Financial Condition; Information Provided to Landlord. As of the
Effective Date, the financial statements heretofore delivered to Landlord by or
with respect to the Tenant Entities and the Properties in connection with this
Lease or relating to the Tenant Entities or the Properties are true, correct and
complete in all material respects; there have been no amendments thereto since
the date such items were prepared or delivered to Landlord; all financial
statements provided were prepared in accordance with GAAP, and fairly present as
of the date thereof the financial condition of each individual or entity to
which they pertain; and no change has occurred to any such financial statements,
financial data, documents and other information not disclosed in writing to
Landlord, which has had, or could reasonably be expected to result in, a
Material Adverse Effect.

Section 6.08 Compliance With OFAC Laws. Neither Tenant nor, to Tenant’s
knowledge, any holder of a direct or indirect interest in Tenant, is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws or is otherwise in violation of any of the OFAC Laws;
provided, however, that the representation contained in this sentence shall not
apply to any Person to the extent such Person’s interest is in or through a U.S.
Publicly Traded Entity.

Section 6.09 Solvency. As of the Effective Date, there is no contemplated,
pending or threatened Insolvency Event or similar proceedings, whether voluntary
or involuntary, affecting Tenant or Guarantor, or to Tenant’s knowledge, its
respective shareholders members, partners or Affiliates. As of the Effective
Date, Tenant does not have unreasonably small capital to conduct its business.

Section 6.10 Ownership. To Tenant’s knowledge, no Person that actually or
constructively owns ten percent (10%) or more of the outstanding capital stock
of Landlord owns, as of the Effective Date, directly or indirectly, (a) ten
percent (10%) or more of the total combined voting power of all classes of
voting capital stock of Tenant, or (b) ten percent (10%) or more of the total
value of all classes of capital stock of Tenant.

 

13



--------------------------------------------------------------------------------

Section 6.11. Disclaimer of Warranties. TENANT ACKNOWLEDGES THAT LANDLORD
(WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) AND THE OTHER
LANDLORD ENTITIES HAVE NOT MADE AND WILL NOT MAKE, NOR SHALL LANDLORD OR ANY OF
THE LANDLORD ENTITIES BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY PROPERTY, INCLUDING ANY WARRANTY OR
REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR USE
OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, (iii) THE
EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LANDLORD’S TITLE THERETO,
(v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION, (viii) USE,
(ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY, (xii) DESCRIPTION,
(xiii) DURABILITY, (xiv) OPERATION, INCOME, EXPENSES, ENTITLEMENTS OR ZONING,
(xv) THE EXISTENCE OF ANY HAZARDOUS MATERIALS, RELEASE OR VIOLATION OF
ENVIRONMENTAL LAWS, OR (xvi) COMPLIANCE OF THE PROPERTIES WITH ANY LAW OR LEGAL
REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. TENANT
ACKNOWLEDGES THAT THE PROPERTIES ARE OF ITS SELECTION AND TO ITS SPECIFICATIONS
AND THAT THE PROPERTIES HAVE BEEN INSPECTED BY TENANT AND ARE SATISFACTORY TO
IT. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE PROPERTIES OF ANY
NATURE, WHETHER LATENT OR PATENT, LANDLORD AND ALL OTHER LANDLORD ENTITIES SHALL
NOT HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO OR FOR ANY
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN TORT). THE
PROVISIONS OF THIS SECTION 6.11 HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD OR ANY LANDLORD
ENTITY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE PROPERTIES, ARISING
PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN
EFFECT OR ARISING OTHERWISE.

ARTICLE VII

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

Section 7.01 Taxes.

(a) Payment. Subject to the provisions of this Article VII, Tenant shall pay,
prior to the earlier of delinquency or the accrual of interest on the unpaid
balance (except as otherwise set forth in Section 7.01 (a)(iii), all taxes and
assessments of every type or nature assessed against or imposed upon the
Properties, Tenant or Landlord during or prior to the Lease Term or arising out
of this Lease and the activities of the parties hereunder, including, without
limitation (collectively, the “Taxes”):

(i) All real estate taxes or assessments upon the Properties or any part thereof
and upon any personal property, trade fixtures and improvements located on the
Properties, whether belonging to Landlord or Tenant, or any tax or charge levied
in lieu of such taxes and assessments;

(ii) all taxes, charges, license fees and or similar fees imposed by reason of
the use of the Properties by Tenant;

 

14



--------------------------------------------------------------------------------

(iii) all recordation taxes, realty transfer taxes and similar taxes due and
payable by Landlord as a result of the transactions contemplated by the
Transaction or any of the Transaction Documents; and

(iv) all excise, franchise, transaction, privilege, license, sales, use and
other taxes upon the Rent hereunder (and which are not assesses against all
gross income of the Landlord), the leasehold estate of either party or the
activities of either party pursuant to this Lease, which such taxes shall be
paid to Landlord simultaneously with any payment to Landlord of Base Monthly
Rental or a Monetary Obligations, as the case may be.

Notwithstanding the foregoing, but without limiting the preceding obligation of
Tenant to pay all taxes described in Section 7.01(a)(i)-(iv), in no event will
Tenant be required to pay any net income, franchise or similar taxes based on or
measured by the net income of Landlord (unless such franchise tax is imposed in
lieu of other taxes that would otherwise be the obligation of Tenant under this
Lease, including, without limitation, any “gross receipts tax” or any similar
tax based upon gross income, revenue or receipts of Landlord).

All taxing authorities shall be instructed to send all tax and assessment
invoices directly to Tenant. Within thirty (30) days after each tax and
assessment payment is required by this Section 7.01 is to be paid, Tenant shall,
upon prior written request of Landlord, provide Landlord with evidence
reasonably satisfactory to Landlord that such payment was made in a timely
fashion.

(b) Reserves. Notwithstanding any provision contained in this Lease, in the
event that Tenant defaults in the payment of Taxes described in
Section 7.01(a) (i) and (ii), or upon the occurrence of any Event of Default,
Landlord shall have the right, upon written notice to Tenant and without waiving
any default, require Tenant to pay to Landlord on the first day of each month
after such notice (or commencing on the date specified in the notice), the
amount that Landlord reasonably estimates will be necessary in order to
accumulate with Landlord sufficient funds to pay any and all such Taxes for:

(i) the ensuing twelve (12) months, and

(ii) at least thirty (30) days prior to the date or dates any or all of such
Taxes are due (which shall not be deemed a trust fund) (the “Tax Reserve”).
Landlord shall, upon prior written request of Tenant, provide Tenant with
evidence reasonably satisfactory to Tenant that payment of such Taxes was made
in a timely fashion. In the event that the Tax Reserve does not contain
sufficient funds to timely pay any such Taxes, upon Landlord’s written
notification thereof, Tenant shall, within five (5) Business Days of such
notice, provide funds to Landlord in the amount of such deficiency. Landlord
shall pay or cause to be paid directly to the applicable taxing authorities any
such Taxes then due and payable for which there are funds in the Tax Reserve;
provided, however, that in no event shall Landlord be obligated to pay any such
Taxes in excess of the funds held in the Tax Reserve, and Tenant shall remain
liable for any and all such Taxes, including fines, penalties, interest or
additional costs imposed by any taxing authority (unless incurred as a result of
Landlord’s failure to timely pay such Taxes for which it had funds in the Tax
Reserve). Tenant shall cooperate fully with Landlord in assuring that such Taxes
are timely paid. Landlord may deposit all Tax Reserve funds in accounts insured
by any federal or state agency and may commingle such funds with other funds and
accounts of Landlord. Interest or other gains from such funds, if any, shall be
the sole property of Landlord. Upon an Event of Default, in addition to any
other remedies, Landlord may apply all Tax Reserve funds against any sums due
from Tenant to Landlord. Landlord shall give to Tenant an annual accounting
showing all credits and debits to and from such Tax Reserve funds received from
Tenant. At any time that a Tax Reserve is no longer required under this
Section 7.01, any Tax Reserve held by Landlord shall promptly be returned to
Tenant.

 

15



--------------------------------------------------------------------------------

(c) Right to Contest. Tenant may, at its own expense, contest or cause to be
contested (in the case of any item involving more than $10,000, after prior
written notice to Landlord), by appropriate legal proceedings conducted in good
faith and with due diligence, any above-described item or lien with respect
thereto (which shall exclude the right to contest Taxes described in
Section 7.01(a)(iv), including, without limitation, the amount or validity or
application, in whole or in part, of any such item, provided that

(i) neither the Properties nor any interest therein would be in any danger of
being sold, forfeited or lost by reason of such proceedings;

(ii) no Event of Default has occurred and is continuing;

(iii) Tenant posts a bond or takes other steps reasonably acceptable to Landlord
that remove such lien or stay enforcement thereof within sixty (60) days after
Tenant receives notice of such lien;

(iv) Tenant shall promptly provide Landlord with copies of all notices received
or delivered by Tenant and filings made by Tenant in connection with such
proceeding; and

(v) upon termination of such proceedings, it shall be the obligation of Tenant
to pay the amount of any such tax and assessment or part thereof as finally
determined in such proceedings, the payment of which may have been deferred
during the prosecution of such proceedings, together with any costs, fees
(including reasonable attorneys’ fees and disbursements), interest, penalties or
other liabilities in connection therewith.

Section 7.02 Utilities. Tenant shall contract, in its own name, for and pay when
due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Lease Term. Unless resulting from Landlord’s gross
negligence or willful misconduct, under no circumstances shall Landlord be
responsible for any interruption of any utility service; provided, however, that
the term “gross negligence” as used herein shall not include gross negligence
imputed as a matter of law to Landlord solely by reason of Landlord’s interest
in any Property or Landlord’s failure to act in respect of matters which are or
were the obligation of Tenant under this Lease

Section 7.03 Insurance.

(a) Coverage. Throughout the Lease Term, Tenant shall maintain, with respect to
each Property, at Tenant’s sole expense, the following types and amounts of
insurance:

(i) Insurance against loss or damage to the Properties, including, without
limitation, the Personalty under a special cause of loss insurance policy, which
shall include coverage against all risks of direct physical loss, including but
not limited to loss by fire, lightning, wind, terrorism, and other risks
normally included in the standard ISO special form (and shall also include
National Flood and Excess Flood insurance if the Property is located within a
100-year floodplain (FEMA Zones A and V) and earthquake insurance if a Property
is located within a moderate to high earthquake hazard zone as determined by an
approved insurance company set forth in Section 7.03(b)(x) below). Such policy
shall also include coverage for ordinance or law covering the loss of value of
the undamaged portion of the Properties, costs to demolish and the increased
costs of construction if any of the improvements located on, or the use of, the
Properties

 

16



--------------------------------------------------------------------------------

shall at any time constitute legal non-conforming structures or uses. Ordinance
or law limits shall be in an amount equal to the full replacement cost for the
loss of value of the undamaged portion of the Properties (Coverage A) and a
combined sublimit of $10,000,000.00 for costs to demolish and the increased cost
of construction (Coverages B and C). Such insurance shall be in amounts
sufficient to prevent Landlord from becoming a co-insurer under the applicable
policies, and in any event, after application of deductible, in amounts not less
than 100% of the full insurable replacement cost values and sublimits
satisfactory to Landlord, as determined from time to time at Landlord’s request
but not more frequently than once in any 12-month period.

(ii) Commercial general liability insurance, including (a) products and
completed operation liability, covering Landlord and Tenant against bodily
injury liability, property damage liability, products and completed operations
and personal and advertising injury (in an amount not less than $2,000,000.00
per occurrence and $4,000,000.00 general aggregate per location), (b) if the use
and occupancy of the Property include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy [e.g., the
sale, service or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, garagekeepers liability or bailee customers
personal property, if applicable] in such amounts as Landlord may reasonably
require, including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of the Property or
adjoining ways, streets, parking lots or sidewalks. The commercial general
liability policy shall contain a broad form contractual liability endorsement
under which the insurer agrees to insure Tenant’s obligations under ARTICLE XI
hereof to the extent insurable, and a “severability of interest” clause or
endorsement which precludes the insurer from denying the claim of Tenant or
Landlord because of the negligence or other acts of the other, shall be in
amounts of not less than $2,000,000.00 per occurrence for bodily injury and
property damage, and $4,000,000.00 general aggregate per location, together with
Excess or Umbrella liability with a limit of not less than $5,000,000 per
occurrence (which shall provide coverage excess of the commercial general
liability, auto liability and employers’ liability), or, following the
expiration of the Initial Term, such higher limits as Landlord may reasonably
require from time to time, and shall be of form and substance satisfactory to
Landlord. These limits may be satisfied through commercial general liability and
umbrella liability policies.

(iii) Statutory workers’ compensation insurance and Employers Liability
insurance in the amount of $1,000,000 covering all persons employed by Tenant on
the Properties in connection with any work done on or about any of the
Properties for which claims for death or bodily injury could be asserted against
Landlord, Tenant or the Properties.

(iv) Rental value insurance, equal to 100% of the Base Annual Rental (as the
same may adjusted hereunder) for a period of not less than twelve (12) months
basic period plus a six (6) month extended period of indemnity, which insurance
shall be carved out of Tenant’s business interruption coverage for a separate
rental value insurance payable to Landlord, or if rental value insurance is
included in Tenant’s business interruption coverage, the insurer shall provide
priority payment to any rent obligations, and such obligations shall be paid
directly to Landlord. Such insurance is to follow form of the special cause of
loss coverage and is not to contain a co-insurance clause.

 

17



--------------------------------------------------------------------------------

(v) Equipment Breakdown insurance against loss or damage from explosion of any
steam or pressure boilers or similar apparatus, if any, located in or about the
each Property and in an amount equal to the lesser of 25% of the 100%
replacement cost of each Property or $5,000,000.00.

(vi) Automobile Liability Insurance not less than $1,000,000 per occurrence
covering all owned and non-owned vehicles.

(vii) Builder’s Risk Insurance, but only prior to the commencement of and during
the construction of any permitted rehabilitation, replacement, reconstruction,
restoration, renovation or alteration of the Properties, and only to the extent
that such coverage is not being maintained by Tenant’s contractor(s) pursuant to
a policy or polices reasonably acceptable to Landlord.

(b) Insurance Provisions. All insurance policies shall:

(i) provide

(A) for a waiver of subrogation by the insurer as to claims against Landlord,
its employees and agents;

(B) that the insurer shall not deny a claim and that such insurance cannot be
unreasonably cancelled, invalidated or suspended on account of the conduct of
Tenant, its officers, directors, employees or agents, or anyone acting for
Tenant or any subtenant or other occupant of the Properties; and

(C) that any losses otherwise payable thereunder shall be payable
notwithstanding any act or omission of Landlord or Tenant which might, absent
such provision, result in a forfeiture of all or a part of such insurance
payment;

(ii) be primary and provide that any “other insurance” clause in the insurance
policy shall exclude any policies of insurance maintained by Landlord and the
insurance policy shall not be brought into contribution with insurance
maintained by Landlord;

(iii) contain deductibles or self-insured retention amounts not to exceed
$250,000 (except deductibles for workers’ compensation insurance, which shall
not exceed $500,000); provided, however, such deductibles may change from time
to time upon Tenant’s request, subject to Landlord’s consent, not to be
unreasonably withheld, conditioned, or delayed;

(iv) contain a standard non-contributory mortgagee clause or endorsement in
favor of any Lender designated by Landlord;

(v) provide that the policy of insurance shall not be cancelled without at least
thirty (30) days’ prior written notice to Landlord and to any Lender covered by
any standard mortgagee clause or endorsement;

(vi) provide that the insurer shall not have the option to restore the
Properties if Landlord elects to terminate this Lease in accordance with the
terms hereof;

(vii) be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;

 

18



--------------------------------------------------------------------------------

(viii) except for workers’ compensation insurance referred to in
Section 7.03(a)(ii) above, name Landlord and any Landlord Affiliate or Lender
requested by Landlord, as an “additional insured” with respect to general
liability insurance, and as a “loss payee” with respect to all real property,
Personalty and rental value insurance, as appropriate and as their interests may
appear;

(ix) be evidenced by delivery to Landlord and any Lender designated by Landlord
of an Acord Form 28 for property, rental value and boiler & machinery coverage
(or any other form requested by Landlord) and an Acord Form 25 for commercial
general liability, automobile, workers’ compensation and umbrella coverage (or
any other form requested by Landlord); provided that in the event that either
such form is no longer available, such evidence of insurance shall be in a form
reasonably satisfactory to Landlord and any Lender designated by Landlord; and

(x) be issued by insurance companies licensed to do business in the states where
the Properties are located and which are rated A:VIII or better by Best’s
Insurance Guide or are otherwise approved by Landlord.

(c) Additional Obligations. It is expressly understood and agreed that

(i) if any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Tenant, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Tenant shall immediately obtain new or additional insurance reasonably
satisfactory to Landlord and any Lender designated by Landlord;

(ii) the minimum limits of insurance coverage set forth in this Section 7.03
shall not limit the liability of Tenant for its acts or omissions as provided in
this Lease;

(iii) Tenant shall procure policies for all insurance for periods of not less
than one year and shall provide to Landlord and any servicer or Lender of
Landlord certificates of insurance or, upon Landlord’s request, duplicate
originals of insurance policies evidencing that insurance satisfying the
requirements of this Lease is in effect at all times;

(iv) Tenant shall pay as they become due all premiums for the insurance required
by this Section 7.03;

(v) in the event any insurance policy required to be maintained by Tenant
hereunder contains any breach of warranty provisions, Tenant shall not cause any
violations of the policy warranties, declarations or conditions in such policy;
and

(vi) in the event that Tenant fails to comply with any of the requirements set
forth in this Section 7.03, within ten (10) days of the giving of written notice
by Landlord to Tenant,

(A) Landlord shall be entitled to procure such insurance; and

(B) any sums expended by Landlord in procuring such insurance shall be a
Monetary Obligation (and not Rental) and shall be repaid by Tenant, together
with interest thereon at the Default Rate, from the time of payment by Landlord
until fully paid by Tenant immediately upon written demand therefor by Landlord.

 

19



--------------------------------------------------------------------------------

(d) Blanket Policies. Notwithstanding anything to the contrary in this
Section 7.03, any insurance which Tenant is required to obtain pursuant to this
Section 7.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Tenant provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 7.03.

(e) Change in Operation. Landlord reserves the right to require additional
and/or other insurance if Tenant has a change in operation or use of any of the
Properties.

ARTICLE VIII

MAINTENANCE; ALTERATIONS

Section 8.01 Condition of Property; Maintenance. Tenant hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Landlord
as to the condition thereof. Tenant shall, at its sole cost and expense, be
responsible for:

(a) keeping all of the building, structures and improvements erected on each of
the Properties in good order and repair, subject to the terms of Article XII of
this Lease, free from actual or constructive waste, including without
limitation, the roof and the HVAC and other electrical and mechanical systems;

(b) subject to the terms of Article XII of this Lease, the repair or
reconstruction of any building, structures or improvements erected on the
Properties damaged or destroyed by a Casualty;

(c) subject to Section 8.02, making all necessary structural, non-structural,
exterior and interior repairs and replacements to any building, structures or
improvements erected on the Properties, including without limitation, completion
of the repairs described on the Physical Condition Assessment schedule attached
hereto as Exhibit D;

(d) operating, remodeling, updating and modernizing the Properties in accordance
with those standards adopted from time to time on a system-wide basis for the
Permitted Facilities; and

(e) paying all operating costs of the Properties in the ordinary course of
business. Tenant waives any right to require Landlord to maintain, repair or
rebuild all or any part of the Properties or make repairs at the expense of
Landlord pursuant to any Legal Requirements at any time in effect.

Section 8.02 Alterations and Improvements. During the Lease Term, Tenant shall
not alter the exterior, structural, plumbing or electrical elements of the
Properties in any manner without the consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however, Tenant
may undertake nonstructural alterations to (i) the New Mexico Property and the
Minnesota Property, individually, costing less than $250,000, and (ii) the New
York Property costing less than $500,000, in any calendar year without
Landlord’s prior written consent. No USTs may be installed at any Property
without Landlord’s written consent. If Landlord’s consent is required hereunder
and Landlord consents to the making of any such alterations, the same shall be
made by Tenant at Tenant’s sole expense by a licensed contractor and according
to plans and specifications reasonably approved by Landlord and subject to such
other conditions as Landlord shall reasonably require. Any work at any time
commenced by Tenant on the Properties shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply in all
material respects with all the terms of this Lease and all Legal Requirements.
Upon completion of any alterations individually costing $50,000 or more, Tenant
shall promptly provide Landlord with evidence of full payment to all laborers
and materialmen contributing to the alterations. Additionally, upon completion
of any alterations, Tenant shall promptly provide Landlord with:

(a) an architect’s certificate certifying the alterations to have been completed
in conformity with the plans and specifications (if the alterations are of such
a nature as would require the issuance of such a certificate from the
architect);

 

20



--------------------------------------------------------------------------------

(b) a certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and

(c) any other documents or information reasonably requested by Landlord. Tenant
shall keep the Properties free from any liens arising out of any work performed
on, or materials furnished to, the Properties. Tenant shall execute and file or
record, as appropriate, a “Notice of Non-Responsibility,” or any equivalent
notice permitted under applicable Law in the states where the Properties are
located which provides that Landlord is not responsible for the payment of any
costs or expenses relating to the additions or alterations. Any addition to or
alteration of the Properties shall be deemed a part of the Properties and belong
to Landlord, and Tenant shall execute and deliver to Landlord such instruments
as Landlord may require to evidence the ownership by Landlord of such addition
or alteration.

In no event shall the provisions of this Section 8.02 be deemed to limit
Tenant’s rights or obligations with respect to any Personalty.

Section 8.03 Encumbrances. During the Lease Term, upon not less than twenty
(20) days’ notice to Tenant (which notice shall include a copy of any proposed
easement), Landlord shall have the right to grant easements on, over, under and
above the Properties without the prior consent of Tenant, provided that such
easements will not interfere with Tenant’s use of the Properties or result in
any additional material costs payable by Tenant. Tenant shall comply with and
perform all obligations of Landlord, at Tenant’s sole cost and expense, under
all easements, declarations, covenants, restrictions and other items of record
now or hereafter encumbering the Properties (including the payment of any sums
due thereunder). Without Landlord’s prior written consent, Tenant shall not
grant any easements on, over, under or above the Properties.

ARTICLE IX

USE OF THE PROPERTIES; COMPLIANCE

Section 9.01 Use. During the Lease Term, each of the Properties shall be used
solely for the operation of a Permitted Facility. Except during any Permitted
Closure (and provided that Tenant continues to strictly comply with the other
terms and conditions of this Lease), Tenant shall at all times during the Lease
Term occupy the Properties and shall diligently operate (as presently conducted)
its business on the Properties. Notwithstanding the foregoing and anything to
the contrary contained herein, Tenant shall be permitted to Discontinue
Operations at either the New Mexico Property or the Minnesota Property;
provided, that in no event shall Tenant be permitted to Discontinue Operations
at the New York Property nor Discontinue Operations at more than one
(1) Property at any time. If Tenant does Discontinue Operations at a Property,
Tenant shall (i) give written notice to Landlord as promptly as practicable
after Tenant elects to Discontinue Operations at such Property, but no later
than ninety (90) days prior to the date that Tenant actually commences to
Discontinue Operations, (ii) provide protection and maintenance of any such
Property during any period of vacancy in the same manner as required under this
Lease, (iii) comply with all Laws and otherwise comply with the terms and
conditions of this Lease, and (iv) such discontinuance of operations shall not
activate, make applicable or otherwise trigger any right of any person or entity
to acquire any such Property whether by option, right of first refusal, right of
first offer or otherwise. The other terms and provisions of this Lease and
Tenant’s obligations hereunder shall remain in full force and effect in
accordance with its terms, and not be deemed to be waived by Landlord with
respect to such Property where Tenant elects to Discontinue Operations.

 

21



--------------------------------------------------------------------------------

Section 9.02 Alternative Use. Tenant shall not, by itself or through any
assignment, sublease or other type of transfer, convert any of the Properties to
an alternative use during the Lease Term without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned, or
delayed; provided, however, that Landlord’s consent shall not be deemed
unreasonably withheld if Landlord’s decision is based on any or all of the
following:

(a) whether the rental paid to Landlord would be equal to or greater than the
anticipated rental assuming continued existing use;

(b) whether the proposed rental to be paid to Landlord is reasonable considering
the converted use of such Property and the customary rental prevailing in the
community for such use;

(c) whether the converted use will be consistent with the highest and best use
of such Property;

(d) whether the converted use will increase Landlord’s risks or decrease the
value of such Property;

(e) whether the converted use will adversely affect Landlord’s status as a REIT;
and

(f) whether Landlord is able to obtain approval of its Lender to any such change
in use provided Landlord shall use commercially reasonable efforts to obtain
approval of its Lender.

Section 9.03 Compliance. Tenant shall, at Tenant’s sole cost and expense, ensure
the use and occupation of each of the Properties (whether by Tenant or any
Subtenant), and the condition thereof, complies in all material respects with
all Legal Requirements and all restrictions, covenants and encumbrances of
record (even if an obligation relating to the Properties is, pursuant to Legal
Requirements or pursuant to a recorded agreement, the obligation of the fee
owner of the Property). Without in any way limiting the foregoing provisions,
Tenant shall comply with all Legal Requirements relating to anti-terrorism,
trade embargos, economic sanctions, Anti-Money Laundering Laws, and the
Americans with Disabilities Act of 1990, as such act may be amended from time to
time, and all regulations promulgated thereunder, as they affect the Properties,
now or hereafter in effect. Upon Landlord’s written request from time to time
during the Lease Term, but in no event more than one time per calendar year,
Tenant shall certify in writing to Landlord that Tenant’s representations,
warranties and obligations under Section 6.07 and this Section 9.03 remain true
and correct and have not been breached. Tenant shall promptly notify Landlord in
writing if any of such representations, warranties or covenants are no longer
true or have been breached or if Tenant has a reasonable basis to believe that
they may no longer be true or have been breached. In connection with such an
event, Tenant shall (and shall cause each Subtenant to) comply in all material
respects with all Legal Requirements and directives of Governmental Authorities
and, at Landlord’s prior written request, provide to Landlord copies of all
notices, reports and other communications exchanged with, or received from,
Governmental Authorities relating to such an event. Tenant shall also reimburse
Landlord for all Costs incurred by Landlord in evaluating the effect of such an
event on the Properties and this Lease, in obtaining any necessary license from
Governmental Authorities as may be necessary for Landlord to enforce its rights
under the Transaction Documents, and in complying with all Legal Requirements
applicable to Landlord as the result of the existence of such an event and for
any penalties or fines imposed upon Landlord as a result thereof. Tenant will
use its best efforts to prevent any act or condition to exist on or about the
Properties which will materially increase any insurance rate thereon, except
when such acts are required in the normal course of its business and Tenant
shall pay for such increase. Tenant will defend, indemnify and hold harmless the
Indemnified Parties from and against any and all Losses caused by, incurred or
resulting from Tenant’s failure to comply with its obligations under this
Section 9.03.

 

22



--------------------------------------------------------------------------------

Section 9.04 Environmental.

(a) Representations and Warranties. The representations and warranties of Tenant
contained in this Section 9.04(a) are being made as of the Effective Date to
induce Landlord to enter into this Lease, and Landlord has relied upon such
representations and warranties. Tenant represents and warrants to Landlord the
following:

(i) To the knowledge of Tenant, there are no conditions on the Properties that
are in violation of Environmental Laws, or that require Remediation, and could
reasonably be expected to result in a Material Adverse Effect. The Properties
are not subject to any pending or, to Tenant’s knowledge, threatened
investigations or inquiries by any Governmental Authorities regarding any
alleged violation of Environmental Laws or any Remediation, in each case, that
could reasonably be expected to have a Material Adverse Effect. Tenant has not
received any written notice from any Person of:

(A) any violation of Environmental Laws with respect to Hazardous Materials,
Regulated Substances or USTs at a Property;

(B) possible liability of any Person pursuant to any Environmental Law with
respect to a Property;

(C) any Remediation at a Property;

(D) other environmental conditions at a Property;

(E) any actual or potential administrative or judicial proceedings in connection
with any of the foregoing; or

(F) any pending or threatened lawsuits under any Environmental Laws or related
to any environmental conditions on the Properties;

in each case of (A) - (F), that could reasonably be expected to have a Material
Adverse Effect.

(ii) all uses and operations on or of the Properties, whether by Tenant or, to
Tenant’s knowledge, any other Person, are in compliance with all Environmental
Laws and environmental permits issued pursuant thereto;

(iii) there have been no Releases in, on, under or from any of the Properties,
or, to Tenant’s knowledge, from other property migrating toward any of the
Properties, except in Permitted Amounts;

(iv) there are no Hazardous Materials, Regulated Substances or USTs in, on, or
under any of the Properties, except in Permitted Amounts; and

(v) The Properties are free and clear of all Environmental Liens.

 

23



--------------------------------------------------------------------------------

(b) Covenants.

(i) Tenant covenants to Landlord during the Lease Term, subject to the
limitations of subsection (ii) below, as follows:

(A) All uses and operation of the Properties by Tenant or its officers,
directors, employees or agents, or anyone acting for Tenant or any subtenant or
other occupant of the Properties, shall be in compliance in all material
respects with all Environmental Laws, permits issued pursuant thereto, and with
any order by any Governmental Authority issued pursuant to Environmental Law.

(B) Tenant shall not permit any Releases in, on, under or from the Properties,
except in Permitted Amounts.

(C) Tenant shall not permit any Hazardous Materials or Regulated Substances in,
on or under the Properties, except in Permitted Amounts.

(D) The Property shall be kept free and clear of all Environmental Liens due to
any act or omission of Tenant or its officers, directors, employees or agents,
or anyone acting for Tenant or any subtenant or other occupant of the
Properties, or (to the extent within Tenant’s reasonable control) any other
Person.

(E) Tenant shall not allow any Subtenant or other user of the Properties to do
any act that poses an unreasonable risk of harm to any Person or the environment
(whether on or off any of the Properties), impairs the value of any of the
Properties in any material respect, constitutes a public or private nuisance,
constitutes waste, or violates in any material respect any covenant, condition,
agreement or easement applicable to any of the Properties.

(F) If Landlord reasonably believes there exists a material violation of the
covenants set forth in subsections (A)–(E) above, then Tenant shall, upon ten
(10) Business Days’ prior written notice from Landlord, perform an environmental
site assessment or other investigation of environmental conditions in connection
with the Properties as may be reasonably requested by Landlord to investigate
such violation, and share with Landlord the reports thereof. The cost of such
environmental site assessment or other investigation shall be paid by Landlord,
unless a violation of the covenants set forth in subsections (A)–(E) above is
confirmed, in which case the cost shall be paid by Tenant.

(ii) Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Tenant to satisfy any one or more of the covenants set forth in subsections (A)
through (E) above provided that Tenant shall be in compliance in all material
respects with Environmental Laws and the requirements of any Governmental
Authority with respect to the discovery or Remediation of any Release at the
Properties.

(c) Notification Requirements. Tenant shall notify Landlord in writing within
ten (10) Business Days of Tenant obtaining actual knowledge of:

(i) any Releases in, on, under or from any of the Properties other than in
Permitted Amounts;

 

24



--------------------------------------------------------------------------------

(ii) any non-compliance with any Environmental Laws related in any way to any of
the Properties;

(iii) any Environmental Lien;

(iv) any Remediation of environmental conditions relating to any of the
Properties required by applicable Governmental Authorities; and

(v) any written notice or other communication, including but not limited to a
notice of violation (“NOV”), issued by a Governmental Authority to Tenant
relating to a violation of Environmental Laws with respect to Hazardous
Materials, Regulated Substances or USTs at the Properties, a Release or
Remediation thereof at or on any of the Properties (other than in Permitted
Amounts), possible liability of any Person relating to any of the Properties
pursuant to any Environmental Law, or any actual or threatened administrative or
judicial proceedings in connection with any of the foregoing.    

(d) Remediation. Tenant shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority with respect to the Properties and take any other
action required by Environmental Law or any Governmental Authority for
protection of human health or the environment with respect to the Properties.
Should Tenant fail to undertake such Remediation in accordance with the
preceding sentence, Landlord, after written notice to Tenant and Tenant’s
failure to promptly undertake such Remediation, shall be permitted to complete
such Remediation, and all Costs incurred in connection therewith shall be paid
by Tenant. Any Cost so paid by Landlord, together with interest at the Default
Rate, shall be deemed to be a Monetary Obligation hereunder (and not Rental) and
shall be immediately due from Tenant to Landlord.

(e) Indemnification. Tenant shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses arising out of or in any way relating to any
violation of Environmental Laws or Release of Hazardous Materials or Regulated
Substances (including with respect to USTs) at the Properties, in each case
prior to or during the Lease Term, including, but not limited to, all fines,
penalties, claims or expenses imposed pursuant to any Environmental Law and all
Costs of Remediation (whether or not performed voluntarily), except to the
extent caused by an Indemnified Party’s gross negligence or willful misconduct;
provided, however, that the term “gross negligence” as used herein shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of Landlord’s interest in any Property or Landlord’s
failure to act in respect of matters which are or were the obligation of Tenant
under this Lease. It is expressly understood and agreed that Tenant’s
obligations under this Section 9.04(d) shall survive the expiration or earlier
termination of this Lease for any reason.

(f) Right of Entry. Notwithstanding anything to the contrary in Section 10.02
below, Landlord and its authorized representatives shall have the right, but not
the obligation, to enter upon the Properties during normal business hours, upon
reasonable prior written notice to Tenant, to assess any and all aspects of the
environmental condition of any Property and its use and to ensure compliance
with Environmental Laws and the requirements of any Governmental Authority
issued pursuant thereto, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Landlord’s sole and absolute discretion) (any such entry onto a Property, an
“Environmental Assessment”); provided, however, that unless the condition set
forth in Section 9.04(b)(i)(F) has been met, Landlord shall not access any
Property more than twice per year for purposes of conducting an Environmental
Assessment. Tenant shall reasonably cooperate with and provide access to
Landlord and its authorized representatives in connection with any Environmental
Assessment. Any such Environmental Assessment shall be paid for by Landlord,
except as set forth in Section 9.04(b)(i)(F) above.

 

25



--------------------------------------------------------------------------------

(g) No Operation of USTs. Tenant represents and warrants to Landlord that no
USTs are currently located on the Properties and none shall be installed in the
future.

ARTICLE X

ADDITIONAL COVENANTS

Section 10.01 Performance at Tenant’s Expense. Tenant acknowledges and confirms
that Landlord may impose reasonable documented out-of-pocket processing or
review fees, and collect reasonable documented out-of-pocket attorneys’ fees,
costs and expenses incurred by Landlord or its servicer or management company,
in connection with:

(a) any extension, renewal, modification, amendment and termination of this
Lease but excluding any such action requested by Landlord and any assignment by
Landlord pursuant to Section 15.01;

(b) any request for release or substitution of Properties by Tenant whether or
not approved in writing by Landlord;

(c) the procurement of consents, waivers and approvals with respect to the
Properties or any matter related to this Lease;

(d) the review of any assignment or sublease or proposed assignment or sublease
or the preparation or review of any subordination or non-disturbance agreement;
and

(e) the collection, maintenance and/or disbursement of reserves created under
this Lease or the other Transaction Documents.

Section 10.02 Inspection. Landlord and its authorized representatives shall have
the right during normal business hours upon giving reasonable prior written
notice (except in the event of an emergency, in which case no prior written
notice shall be required), to enter the Properties or any part thereof and
inspect the same. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Properties and any other loss occasioned by such
entry, but, subject to Section 11.01, excluding damages arising as a result of
the gross negligence or intentional misconduct of Landlord or its authorized
representatives and provided Landlord repairs any damage caused by such entry
and/or inspection.

Section 10.03 Financial Information.

(a) Financial Statements. Within forty five (45) days after the end of the first
three fiscal quarters of each fiscal year and within one hundred twenty
(120) days after the end of each fiscal year of Tenant or Guarantor, as
applicable, Tenant shall deliver to Landlord complete financial statements of
the Tenant and Guarantor including a balance sheet, profit and loss statement,
and statement of changes in financial condition and all other related schedules
for the fiscal period then ended. All such financial statements shall be
prepared in accordance with GAAP, and shall be certified to be accurate and
complete by an officer or director of Tenant or Guarantor, as applicable, shall
separately set forth revenue received from Subleases, and shall identify any
Subtenant which is in default. Tenant understands that Landlord will rely upon
such financial statements and Tenant represents that such reliance is
reasonable. The annual financial statements delivered to Landlord shall be
audited.

 

26



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, so long as Tenant’s and/or Guarantor’s
financial reports are the financial reports of a publicly traded company and so
long as such publicly traded company’s financial reports are available to the
public, Tenant’s obligations to deliver financial reports of Tenant and/or
Guarantor pursuant to Section 10.03(a) shall be deemed to be satisfied.

Section 10.04 OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Tenant shall immediately notify Landlord in writing if any Person
owning (directly or indirectly) any interest in the Tenant, or any director,
officer, shareholder, member, manager or partner of any of such holders is a
Person whose property or interests are subject to being blocked under any of the
OFAC Laws, or is otherwise in violation of any of the OFAC Laws, or is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, drug trafficking, terrorist-related activities or any violation of
the Anti-Money Laundering Laws, has been assessed civil penalties under these or
related laws, or has had funds seized or forfeited in an action under these or
related laws; provided, however, that the covenant in this Section 10.04 shall
not apply to any Person to the extent such Person’s interest is in or through a
U.S. Publicly Traded Entity.

Section 10.05 Estoppel Certificate. At any time, and from time to time, Tenant
shall, within ten (10) days after a written request from Landlord or any Lender
or mortgagee of Landlord, execute, acknowledge and deliver to Landlord or such
Lender or mortgagee, as the case may be, a certificate in the form supplied by
Landlord, certifying:

(a) that Tenant has accepted the Properties;

(b) that this Lease is in full force and effect and has not been modified (or if
modified, setting forth all modifications), or, if this Lease is not in full
force and effect, the certificate shall so specify the reasons therefor;

(c) the commencement and expiration dates of the Lease Term;

(d) the date to which the Rentals have been paid under this Lease and the amount
thereof then payable;

(e) whether there are then any existing defaults by Landlord in the performance
of its obligations under this Lease, and, if there are any such defaults,
specifying the nature and extent thereof;

(f) that no notice has been received by Tenant of any default pursuant to this
Lease which has not been cured, except as to defaults specified in the
certificate;

(g) that Tenant has no option to purchase, right of first refusal or similar
rights;

(h) the capacity of the Person executing such certificate, and that such Person
is duly authorized to execute the same on behalf of Tenant;

(i) that neither Landlord nor any Lender or mortgagee has actual involvement in
the management or control of decision making related to the operational aspects
or the day-to-day operation of the Properties, including any handling or
disposal of Hazardous Materials or Regulated Substances; and

(j) any other information reasonably requested by Landlord or any Lender or
mortgagee, as the case may be.

 

27



--------------------------------------------------------------------------------

Section 10.06 Sale of Assets. Except as otherwise expressly permitted by the
terms of this Lease, during the term of this Lease, Tenant will not transfer or
dispose of all or substantially all of its assets (a “Material Asset Sale”)
without Landlord’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed, unless the buyer of such assets assumes all of the
obligations of Tenant under this Lease. In addition, if such buyer satisfies the
Release Criteria, Tenant shall be released from all obligations under the Lease.
Notwithstanding any provision to the contrary in this Section 10.06, the sale of
the retail business of Tenant shall not constitute a Material Asset Sale.

ARTICLE XI

RELEASE AND INDEMNIFICATION

Section 11.01 Release and Indemnification. Tenant agrees to use and occupy the
Properties at its own risk and hereby releases Landlord and Landlord’s agents
and employees from all claims for any damage or injury to the full extent
permitted by Law; provided, however, that such release shall not apply to any
claim, damage or injury to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents or employees. Tenant agrees that Landlord
shall not be responsible or liable to Tenant or Tenant’s employees, agents,
customers, licensees or invitees for bodily injury, personal injury or property
damage occasioned by the acts or omissions of any other lessee or any other
Person; provided, however, that such release shall not apply to any claim,
damage or injury to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents or employees. Tenant agrees that any employee
or agent to whom the Properties or any part thereof shall be entrusted by or on
behalf of Tenant shall be acting as Tenant’s agent with respect to the
Properties or any part thereof, and neither Landlord nor Landlord’s agents,
employees or contractors shall be liable for any loss of or damage to the
Properties or any part thereof. Tenant shall indemnify, protect, defend and hold
harmless each of the Indemnified Parties from and against any and all Losses
(excluding Losses suffered by an Indemnified Party arising out of the gross
negligence or willful misconduct of any Indemnified Party; provided, however,
that the term “gross negligence” as used herein shall not include gross
negligence imputed as a matter of law to any of the Indemnified Parties solely
by reason of Landlord’s interest in any Property or Landlord’s failure to act in
respect of matters which are or were the obligation of Tenant under this Lease)
relating in any way to the Properties or caused by, incurred or resulting from
Tenant’s operations at or by Tenant’s use and occupancy of the Properties,
whether relating to its original design or construction, latent defects,
alteration, maintenance, use by Tenant or any Person thereon, supervision or
otherwise, or from any breach of, default under, or failure to perform, any term
or provision of this Lease by Tenant, its officers, employees, agents or other
Persons. It is expressly understood and agreed that Tenant’s obligations under
this Section shall survive the expiration or earlier termination of this Lease
for any reason whatsoever.

Section 11.02. Non-Recourse to Landlord. Anything contained herein to the
contrary notwithstanding, any claim based on or in respect of any liability of
Landlord under this Lease shall be enforced only against the Landlord’s interest
in the Properties not against any other assets, properties or funds of
(i) Landlord, (ii) Landlord’s members, and any entity controlling, controlled
by, or in common control of Landlord or Landlord’s members, any director,
officer, general partner, shareholder, limited partner, beneficiary, employee,
attorney, consultant, contractor or agent of Landlord or any general partner of
Landlord or any of its general partners (or any legal representative, heir,
estate, successor or assign of any thereof), (iii) any predecessor or successor
limited liability company, partnership or corporation (or other entity) of
Landlord or any of its members, managers, general partners, shareholders,
officers, directors, employees or agents, either directly or through Landlord or
its general partners, shareholders, officers, directors, employees or agents or
any predecessor or successor partnership or corporation (or other entity), (iv)
any Lender, and any lender to a Person holding an interest in Landlord, (v) any
Person affiliated with any of the foregoing, or any director, officer, employee
or agent of any thereof; or (vi) the heirs, successors, personal representatives
and assigns of any of the foregoing.

 

28



--------------------------------------------------------------------------------

ARTICLE XII

CONDEMNATION AND CASUALTY

Section 12.01 Notification. Tenant shall promptly give Landlord written notice
of:

(a) any Condemnation of any of the Properties;

(b) the commencement of any proceedings or negotiations which might result in a
Condemnation of any of the Properties; and

(c) any Casualty to any of the Properties or any part thereof. Such notice shall
provide a general description of the nature and extent of such Condemnation,
proceedings, negotiations or Casualty, and shall include copies of any documents
or notices received in connection therewith. Thereafter, Tenant shall promptly
send Landlord copies of all notices, correspondence and pleadings relating to
any such Condemnation, proceedings, negotiations or Casualty.

Section 12.02 Partial Condemnation or Casualty. Except as otherwise provided in
Section 12.03 and Section 12.04, in the event of a Partial Condemnation or a
Casualty:

(a) Net Awards. Subject to Section 12.07, all Net Awards shall be paid to
Landlord.

(b) Election To Continue or Terminate Lease. Landlord shall have the option,

(i) subject to the right of Tenant to elect otherwise as set forth in
subsection (d) below, to terminate this Lease with respect to the applicable
Property affected, by notifying Tenant in writing within thirty (30) days after
Tenant gives Landlord notice

(A) of such Partial Condemnation or Casualty, or

(B) that title has vested in the condemning authority; or

(ii) to continue this Lease in effect (subject to Tenant’s right to terminate as
set forth in Section 12.02(b)(iii)), which election shall be evidenced by either
a notice from Landlord to Tenant, or Landlord’s failure to notify Tenant in
writing that Landlord has elected to terminate this Lease with respect to such
Property within such thirty (30) day period. Tenant shall have a period of
ninety (90) days after receipt of Landlord’s notice to terminate referenced
above during which to elect, despite such Landlord notice of termination, to
continue this Lease with respect to such Property on the terms herein provided.

(iii) Tenant shall have the option to terminate the Lease with respect to the
applicable Property affected provided that (i) the Casualty has caused 20% or
more of the usable square footage of the primary structure on the applicable
Property to be untenantable, or the Partial Condemnation has resulted in the
Taking of 20% or more of the usable square footage of the primary structure on
the applicable Property, and (ii) such Casualty or Partial Condemnation occurs
during the last two (2) years of the Lease Term. Such termination election shall
be effected by delivery of written notice to Landlord within thirty (30) days
after the applicable Casualty or Condemnation.

 

29



--------------------------------------------------------------------------------

(c) No Continuance of Lease. If either Landlord or Tenant elects to terminate
the Lease as to a Property (and if Landlord elects to terminate the Lease as to
a Property, Tenant does not elect to continue this Lease with respect to such
Property or shall fail during such ninety (90) day period to notify Landlord of
Tenant’s intent to continue this Lease with respect to such Property), then this
Lease shall terminate with respect to such Property as of the later of (i) the
last day of the month in which such termination notice is delivered and (ii) the
date of the actual taking or permanent termination of use of such Property as a
result of such Partial Condemnation or Casualty (the “Property Termination
Date”). Tenant shall vacate and surrender such Property by such Property
Termination Date, in accordance with the provisions of this Lease, and all
obligations of either party hereunder with respect to such Property shall cease
as of the date of termination; provided, however, Tenant’s obligations to the
Indemnified Parties under any indemnification provisions of this Lease with
respect to such Property and Tenant’s obligations to pay Rental and all other
Monetary Obligations (whether payable to Landlord or a third party) accruing
under this Lease with respect to such Property prior to the date of termination
shall survive such termination. In such event, Landlord may retain all Net
Awards related to the Partial Condemnation or Casualty, and Tenant shall
immediately pay Landlord an amount equal to the insurance deductible applicable
to any Casualty. From and after the Property Termination Date with respect to a
Property, the Base Annual Rental shall be reduced by an amount equal to the
product of (i) Applicable Rent Reduction Percentage for such Property, and
(ii) the Base Annual Rental in effect immediately preceding the Property
Termination Date.

(d) Continuance of Lease. If Landlord elects not to terminate this Lease, or if
Landlord elects to terminate this Lease with respect to such Property but Tenant
elects to continue this Lease with respect to such Property, then this Lease
shall continue in full force and effect upon the following terms:

(i) All Rental and other Monetary Obligations due under this Lease shall
continue unabated.

(ii) Tenant shall promptly commence and diligently prosecute restoration of such
Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as reasonably approved by Landlord. Subject to
the terms and provisions of the Mortgages and upon the written request of Tenant
(accompanied by evidence reasonably satisfactory to Landlord that such amount
has been paid or is due and payable and is properly part of such costs, and that
Tenant has complied with the terms of Section 8.02 in connection with the
restoration), Landlord shall promptly make available in installments, subject to
reasonable conditions for disbursement imposed by Landlord, an amount up to but
not exceeding the amount of any Net Award (after deducting all Costs incidental
to the collection of the Net Award) received by Landlord with respect to such
Partial Condemnation or Casualty. Prior to the disbursement of any portion of
the Net Award with respect to a Casualty, Tenant shall provide evidence
reasonably satisfactory to Landlord of funds available to Tenant to pay
restoration expenses (a) up to the amount of the insurance deductible applicable
to such Casualty and (b) which are in excess of the amount of the Net Award.
Landlord shall be entitled to keep any portion of the Net Award which may be in
excess of the cost of restoration, and Tenant shall bear all additional Costs of
such restoration in excess of the Net Award.

Section 12.03 Total Condemnation. In the event of a Total Condemnation of any
Property, other than a Temporary Taking, then, in such event:

(a) Termination of Lease. All obligations of either party hereunder with respect
to the applicable Property shall cease as of the earlier to occur of (i) the
date that Landlord receives 100% of the Net Award for such Total Condemnation,
or (ii) the date that the Total Condemnation occurs (such earlier date, the
“Property Termination Date-Total Condemnation”)

 

30



--------------------------------------------------------------------------------

that the Total Condemnation occurs; provided, however, that Tenant’s obligations
to the Indemnified Parties under any indemnification provisions of this Lease
with respect to such Property and Tenant’s obligation to pay Rental and all
other Monetary Obligations (whether payable to Landlord or a third party)
accruing under this Lease with respect to such Property prior to the Property
Termination Date-Total Condemnation shall survive such termination. From and
after the Property Termination Date-Total Condemnation with respect to a
Property, the Base Annual Rental shall be reduced by an amount equal to the
product of (i) Applicable Rent Reduction Percentage for such Property, and
(ii) the Base Annual Rental in effect immediately preceding the Property
Termination Date-Total Condemnation.

(b) Net Award. Subject to Section 12.07, Landlord shall be entitled to receive
the entire Net Award in connection with a Total Condemnation without deduction
for any estate vested in Tenant by this Lease, and Tenant hereby expressly
assigns to Landlord all of its right, title and interest in and to every such
Net Award and agrees that Tenant shall not be entitled to any Net Award or other
payment for the value of Tenant’s leasehold interest in this Lease.

Section 12.04 Temporary Taking. In the event of a Condemnation of all or any
part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental or any other Monetary Obligation payable hereunder. Except as provided
below and subject to the terms and provisions of the Mortgages, Tenant shall be
entitled to the entire Net Award for a Temporary Taking, unless the period of
occupation and use by the condemning authorities shall extend beyond the date of
expiration of this Lease, in which event the Net Award made for such Temporary
Taking shall be apportioned between Landlord and Tenant as of the date of such
expiration. At the termination of any such Temporary Taking, Tenant will, at its
own cost and expense and pursuant to the provisions of Section 8.02, promptly
commence and complete restoration of such Property.

Section 12.05 Adjustment of Losses. Any loss under any property damage insurance
required to be maintained by Tenant shall be adjusted by Landlord and Tenant
(except that if an Event of Default has occurred and is continuing, Landlord may
adjust such claim without the written consent of Tenant). Subject to the terms
and provisions of the Mortgages, any Net Award relating to a Total Condemnation
or a Partial Condemnation shall be adjusted by Landlord or, at Landlord’s
election, Tenant. Notwithstanding the foregoing or any other provisions of this
Section 12.05 to the contrary, but subject to the terms and provisions of the
Mortgages, if at the time of any Condemnation or any Casualty or at any time
thereafter an Event of Default shall have occurred and be continuing, Landlord
is hereby authorized and empowered but shall not be obligated, in the name and
on behalf of Tenant and otherwise, to file and prosecute Tenant’s claim, if any,
for a Net Award on account of such Condemnation or such Casualty and to collect
such Net Award and apply the same to the curing of such Event of Default and any
other then existing Event of Default under this Lease and/or to the payment of
any amounts owed by Tenant to Landlord under this Lease, in such order, priority
and proportions as Landlord in its discretion shall deem proper.

Section 12.06 Tenant Obligation in Event of Casualty. During all periods of time
following a Casualty, Tenant shall take reasonable steps to ensure that the
related Property is secure and does not pose any risk of harm to any adjoining
property and Persons (including owners or occupants of such adjoining property).

Section 12.07 Tenant Awards and Payments. Notwithstanding any provision
contained in this ARTICLE XII, Tenant shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the Taking
of any Personalty owned by Tenant, any insurance proceeds with respect to any
Personalty owned by Tenant, the interruption of its business and moving expenses
(subject, however, to the provisions of Section 7.03(a)(iv) above), but only if
such claim or award does not adversely affect or interfere with the prosecution
of Landlord’s claim for the Condemnation or Casualty, or otherwise reduce the
amount recoverable by Landlord for the Condemnation or Casualty, including
payments or proceeds related to any Personalty then owned by Landlord.

 

31



--------------------------------------------------------------------------------

Section 12.08 Uninsured Losses. Nothing contained herein shall relieve Tenant of
its obligations under this Article XII if the destruction or damage is not
covered, either in whole or in part, by insurance.

ARTICLE XIII

DEFAULT, CONDITIONAL LIMITATIONS,

REMEDIES AND MEASURE OF DAMAGES

Section 13.01 Event of Default. Each of the following shall be an event of
default by Tenant under this Lease (each, an “Event of Default”):

(a) if any representation or warranty of Tenant set forth in this Lease is false
in any material respect when made;

(b) if any Rental or other Monetary Obligation due under this Lease is not paid
when due; provided, however, that not more than twice in any twelve (12) month
period, any such failure to pay Rental or other Monetary Obligation due under
this Lease shall not be an Event of Default unless Tenant fails to pay such
amount when due and such failure continues for five (5) days or more after
written notice from Landlord;

(c) Subject to Section 7.01, if Tenant fails to pay, prior to delinquency, any
Taxes, assessments or other charges the failure of which to pay will result in
the imposition of a lien against any of the Properties and such failure
continues for ten (10) days or more after written notice from Landlord;
provided, however, Landlord shall not be required to provide such notice more
than once in any twelve (12) month period, and any subsequent failure to pay any
Taxes, assessments or other charges due under this Lease prior to delinquency
during such twelve (12) month period shall be an immediate Event of Default
without any further notice.

(d) if Tenant fails to maintain any insurance required to be maintained by
Tenant pursuant to this Lease and such failure continues for five (5) days or
more after written notice from Landlord; provided, however, Landlord shall not
be required to provide such notice more than once in any twelve (12) month
period, and any subsequent failure to maintain any insurance required to be
maintained by Tenant during such twelve (12) month period shall be an immediate
Event of Default without any further notice.

(e) if there is an Insolvency Event with respect to Tenant or any Guarantor;

(f) except as expressly permitted pursuant to the terms of this Lease, if Tenant
vacates or abandons any Property;

(g) if Tenant fails to observe or perform any of the other covenants, conditions
or obligations of Tenant in this Lease; provided, however, if any such failure
does not involve the payment of any Monetary Obligation, is not willful or
intentional, does not place any Property or any rights or property of Landlord
in immediate jeopardy, and is within the reasonable power of Tenant to promptly
cure, all as determined by Landlord in its reasonable discretion, then such
failure shall not constitute an Event of Default hereunder, unless otherwise
expressly provided herein, unless and until Landlord shall have given Tenant
written notice thereof and a period of thirty (30) days shall have elapsed,
during which period Tenant may correct or cure such failure, upon failure of
which an Event of Default shall be deemed to have occurred hereunder without
further notice or demand of any kind being required. If such failure cannot
reasonably be cured

 

32



--------------------------------------------------------------------------------

within such thirty (30) day period, as determined by Landlord in its reasonable
discretion, and Tenant is diligently pursuing a cure of such failure, then
Tenant shall have a reasonable period to cure such failure beyond such thirty
(30) day period, which shall in no event exceed one hundred twenty (120) days
after receiving notice of such failure from Landlord. If Tenant shall fail to
correct or cure such failure within such one hundred twenty (120) day period, an
Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required

(h) if a final, non-appealable judgment is rendered by a court against Tenant
which has a Material Adverse Effect, or which does not have a Material Adverse
Effect but which is in the amount of $4,000,000.00 or more, and in either event
is not discharged or provision made for such discharge within ninety (90) days
from the date of entry thereof;

(i) if Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution, and if any such proceeding is
involuntary, Tenant does not cause such proceedings to cease within ninety
(90) days;

(j) if the estate or interest of Tenant in any of the Properties shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made;

(k) a Transfer occurs without the written consent of Landlord (except to the
extent that such consent is not required and Tenant otherwise complies with the
provisions of Article 15 of this Lease); or

(l) if there is an Event of Default (as defined in the Guaranty).

Section 13.02 Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Tenant,
Landlord shall be entitled to exercise, at its option, concurrently,
successively, or in any combination, all remedies available at Law or in equity,
including, without limitation, any one or more of the following:

(a) to terminate this Lease, whereupon Tenant’s right to possession of the
Properties shall cease and this Lease, except as to Tenant’s liability, shall be
terminated;

(b) to the extent not prohibited by applicable law, and without being deemed
guilty in any manner of trespass or becoming liable for any loss or damage
resulting therefrom, without resort to legal or judicial process, procedure or
action, and without terminating (or being deemed to terminate) this Lease, to
re-enter and take possession of the Properties (or any part thereof), and, to
the extent permissible, all permits and other rights or privileges of Tenant
pertaining to the use and operation of the Properties;

(c) to expel Tenant and those claiming under or through Tenant, without being
deemed guilty in any manner of trespass or becoming liable for any loss or
damage resulting therefrom, without resort to legal or judicial process,
procedure or action. No notice from Landlord hereunder or under a forcible entry
and detainer statute or similar Law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. If Tenant shall,
after default, voluntarily give up possession of the Properties to Landlord,
deliver to Landlord or its agents the keys to the Properties, or both, such
actions shall be deemed to be in compliance with Landlord’s rights and the
acceptance thereof by Landlord or its agents shall not be deemed to constitute a
termination of the Lease. Landlord reserves the right following any re-entry
and/or re-letting to exercise its right to terminate this Lease by giving Tenant
written notice thereof, in which event this Lease will terminate;

 

33



--------------------------------------------------------------------------------

(d) to bring an action against Tenant for any damages sustained by Landlord or
any equitable relief available to Landlord and to the extent not prohibited by
applicable Law;

(e) to re-let the Properties or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Landlord, in its sole discretion, may determine,
with all proceeds received from such re-letting being applied to the Rental and
other Monetary Obligations due from Tenant in such order as Landlord may, in its
sole discretion, determine, which other Monetary Obligations include, without
limitation, all repossession costs, brokerage commissions, attorneys’ fees and
expenses, alteration, remodeling and repair costs and expenses of preparing for
such re-letting. Except to the extent required by applicable Law, Landlord shall
have no obligation to re-let the Properties or any part thereof and shall in no
event be liable for refusal or failure to re-let the Properties or any part
thereof, or, in the event of any such re-letting, for refusal or failure to
collect any rent due upon such re-letting, and no such refusal or failure shall
operate to relieve Tenant of any liability under this Lease or otherwise to
affect any such liability. Landlord reserves the right following any re-entry
and/or re-letting to exercise its right to terminate this Lease by giving Tenant
written notice thereof, in which event this Lease will terminate as specified in
said notice;

(f) to accelerate and recover from Tenant all Rent due and owing and scheduled
to become due and owing under this Lease both before and after the date of such
breach for the entire original scheduled Lease Term, discounted to present
value, less the fair rental value of the Properties for the balance of the term;

(g) to recover from Tenant all Costs paid or incurred by Landlord as a result of
such breach, regardless of whether or not legal proceedings are actually
commenced;

(h) to immediately or at any time thereafter, and with or without notice, at
Landlord’s sole option but without any obligation to do so, correct such breach
or default and charge Tenant all Costs incurred by Landlord therein. Any sum or
sums so paid by Landlord, together with interest at the Default Rate, shall be
deemed to be a Monetary Obligation hereunder (and not Rental) and shall be
immediately due from Tenant to Landlord. Any such acts by Landlord in correcting
Tenant’s breaches or defaults hereunder shall not be deemed to cure said
breaches or defaults or constitute any waiver of Landlord’s right to exercise
any or all remedies set forth herein;

(i) to immediately or at any time thereafter, and with or without notice, except
as required herein, set off any money of Tenant held by Landlord under this
Lease against any sum owing by Tenant hereunder;

(j) without limiting the generality of the foregoing or limiting in any way the
rights of Landlord under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Landlord shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction in any action taken by
Landlord to enforce its rights and remedies hereunder in order to protect and
preserve Landlord’s interest under this Lease or in the Properties, and in
connection therewith, TENANT HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT
TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE
OCCURRENCE, AND DURING THE CONTINUANCE, OF AN EVENT OF DEFAULT; and/or

 

34



--------------------------------------------------------------------------------

(k) to seek any equitable relief available to Landlord, including, without
limitation, the right of specific performance.

Section 13.03 Cumulative Remedies. (a) All powers and remedies given by
Section 13.02 to Landlord, subject to applicable Law, shall be cumulative and
not exclusive of one another or of any other right or remedy or of any other
powers and remedies available to Landlord under this Lease, by judicial
proceedings or otherwise, to enforce the performance or observance of the
covenants and agreements of Tenant contained in this Lease, and no delay or
omission of Landlord to exercise any right or power accruing upon the occurrence
of any Event of Default shall impair any other or subsequent Event of Default or
impair any rights or remedies consequent thereto. Every power and remedy given
by this Section or by Law to Landlord may be exercised from time to time, and as
often as may be deemed expedient, by Landlord, subject at all times to
Landlord’s right in its sole judgment to discontinue any work commenced by
Landlord or change any course of action undertaken by Landlord.

Section 13.04 Tenant Waiver. Tenant hereby expressly waives, for itself and all
Persons claiming by, through and under Tenant, including creditors of all kinds,

(a) any right and privilege which Tenant has under any present or future Legal
Requirements to redeem the Properties or to have a continuance of this Lease for
the Lease Term after termination of Tenant’s right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease;

(b) the benefits of any present or future Legal Requirement that exempts
property from liability for debt or for distress for rent;

(c) any present or future Legal Requirement relating to notice or delay in levy
of execution in case of eviction of a tenant for nonpayment of rent; and

(d) any benefits and lien rights which may arise pursuant to any present or
future Legal Requirement.

ARTICLE XIV

MORTGAGE, SUBORDINATION AND ATTORNMENT

Section 14.01 No Liens. Landlord’s interest in this Lease and/or the Properties
shall not be subordinate to any liens or encumbrances placed upon the Properties
by or resulting from any act of Tenant, and nothing herein contained shall be
construed to require such subordination by Landlord. NOTICE IS HEREBY GIVEN THAT
TENANT IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTIES OR TENANT’S LEASEHOLD INTEREST THEREIN, AND
ANY SUCH PURPORTED TRANSACTION SHALL BE VOID, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN.

Section 14.02 Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon any of the Properties by Landlord, and Tenant covenants
and agrees to execute and deliver, upon written demand, such further instruments
subordinating this Lease to the lien of any or all such ground leases and
Mortgages as shall be reasonably desired by Landlord, or any present or proposed
mortgagees under trust deeds, upon the condition that Tenant shall have the
right to remain in possession of the Properties under the terms of this Lease,
notwithstanding any default in any or all such ground leases or Mortgages, or
after the foreclosure of any such Mortgages, so long as no Event of Default
shall have occurred and be continuing. If requested by Landlord in writing,
Tenant shall execute an SNDA with a Lender holding a Mortgage, and Tenant agrees
to promptly execute and return such SNDA to Landlord within fifteen (15) days of
request therefor.

 

35



--------------------------------------------------------------------------------

Section 14.03 Election To Declare Lease Superior. If any mortgagee, receiver or
other secured party elects to have this Lease and the interest of Tenant
hereunder, be superior to any Mortgage and evidences such election by notice
given to Tenant, then this Lease and the interest of Tenant hereunder shall be
deemed superior to any such Mortgage, whether this Lease was executed before or
after such Mortgage and in that event such mortgagee, receiver or other secured
party shall have the same rights with respect to this Lease as if it had been
executed and delivered prior to the execution and delivery of such Mortgage and
had been assigned to such mortgagee, receiver or other secured party.

Section 14.04 Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to any of the Properties, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Landlord as landlord under this Lease, Tenant shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Landlord”), and
recognize the Successor Landlord as lessor under this Lease, and, subject to the
provisions of this Article XIV, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant, provided
that the Successor Landlord shall only be liable for any obligations of Landlord
under this Lease which accrue after the date that such Successor Landlord
acquires title. The foregoing provision shall be self-operative and effective
without the execution of any further instruments.

Section 14.05 Execution of Additional Documents. Upon written request by
Landlord, Tenant shall execute and deliver whatever instruments may be
reasonably required for such purposes within fifteen (15) days of request
therefor to further evidence Tenant’s obligations under this Article XIV, and
Landlord shall execute and deliver or shall use reasonable efforts to cause
Lender or other superior interest holder to execute and deliver whatever
instruments may be reasonably required to further evidence Tenant’s rights under
this Article XIV.

Section 14.06 Notice to Lender. Tenant shall give written notice to any Lender
having a recorded lien upon any of the Properties or any part thereof of which
Tenant has been notified of any breach or default by Landlord of any of its
obligations under this Lease and give such Lender at least thirty (30) days
beyond any notice period to which Landlord might be entitled to cure such
default before Tenant may exercise any remedy with respect thereto.

ARTICLE XV

ASSIGNMENT AND SUBLETTING

Section 15.01 Assignment by Landlord. As a material inducement to Landlord’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Tenant hereby agrees that
Landlord may, from time to time and at any time and without the consent of
Tenant, engage in all or any combination of the following, or enter into
agreements in connection with any of the following or in accordance with
requirements that may be imposed by applicable securities, tax or other Laws:

(a) Subject to the last paragraph of this Section 15.01, the sale, assignment,
grant, conveyance, transfer, financing, re-financing, purchase or re-acquisition
of all, less than all or any portion of the Properties, this Lease or any other
Transaction Document, Landlord’s right, title and interest in this Lease or any
other Transaction Document, the servicing rights with respect to any of the
foregoing, or participations in any of the foregoing; or

 

36



--------------------------------------------------------------------------------

(b) a Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Landlord, in its sole
discretion, may assign this Lease or any interest herein to another Person
(including without limitation, a taxable REIT subsidiary) in order to maintain
Landlord’s or any of its Affiliates’ status as a REIT. In the event of any such
sale or assignment other than a security assignment, Tenant shall attorn to such
purchaser or assignee (so long as Landlord and such purchaser or assignee notify
Tenant in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Landlord hereunder from and after the date
of such assignment). Upon prior written request of Landlord, Tenant will execute
such documents confirming the sale, assignment or other transfer and such other
agreements as Landlord may reasonably request, provided that the same do not
increase the liabilities and obligations of Tenant hereunder. Landlord shall be
relieved, from and after the date of such transfer or conveyance, of liability
for the performance of any obligation of Landlord contained herein, except for
obligations or liabilities accrued prior to such assignment or sale.

Notwithstanding any provision to the contrary in Section 15.01(a), in the event
that Landlord desires to assign its interest in this Lease with respect to one
or more of the Properties, then (i) Landlord and Tenant, each in their
reasonable discretion, shall mutually agree upon the Base Annual Rental as to
any Properties covered by such assignment (the “Allocated Base Annual Rental”),
(ii) Landlord shall prepare a new lease agreement in substantially the same form
of this Lease with respect to any such Properties (each, a “New Lease
Agreement”); and (iii) upon the assignment by Landlord, this Lease shall be
amended to exclude any such Properties from this Lease, and the Base Annual
Rental hereunder shall be reduced by the Allocated Base Annual Rental.

Section 15.02 Assignment by Tenant. (a) Tenant acknowledges that Landlord has
relied both on the business experience and creditworthiness of Tenant and upon
the particular purposes for which Tenant intends to use the Properties in
entering into this Lease. Any (i) assignment, sublease, transfer, conveyance,
pledge or mortgage by Tenant, whether voluntary or involuntary, whether by
operation of Law or otherwise, of any part or all of this Lease, or of any part
or all of the leasehold estate created by this this Lease, or any interest
herein, or (ii) any assignment, transfer, conveyance, pledge or mortgage of any
stock, partnership, membership or other direct or indirect equity interests in
Tenant, Guarantor or any Person or group of Persons controlling Tenant or
Guarantor that results in a direct or indirect change of control of Tenant,
whether voluntary or involuntary, whether by operation of law (for example, by
merger) or otherwise, is defined in this Agreement as a “Transfer”. For purposes
of this Article XV, “control” or “controlling” means shall mean, as applied to
any Person or entity, the possession, directly or indirectly, of the power to
direct the management and policies of that Person or entity, whether through
ownership, voting control, by contract or otherwise. Except as otherwise
expressly provided in this Lease, no Transfer shall occur without the prior
written consent of Landlord, which consent will not be unreasonably withheld,
conditioned or delayed by Landlord with respect to an assignment (but not a
mortgage or pledge) of this Lease in its entirety by Tenant, considering such
matters as the experience and financial strength of any assignee, the assumption
by any assignee of all of Tenant’s obligations hereunder by undertakings
enforceable by Landlord, and the transfer to or procurement by the proposed
assignee of all necessary licenses and franchises in order to continue operating
the Properties for the purposes herein provided, so long as Landlord is given at
least 30 days prior written notice of such assignment accompanied by information
about the proposed assignee (including financial statements of the proposed
assignee and its direct and indirect equity owners), and provided further that
at the time of such assignment no Event of Default (assuming with the giving of
notice or the passage of time) will occur and be continuing. At the time of any
assignment of this Lease which is approved in writing by Landlord, the assignee
shall assume all of the obligations of Tenant under this Lease pursuant to a
written assumption agreement in form and substance reasonably acceptable to
Landlord. Such assignment of this Lease shall not relieve Tenant or Guarantor of
its obligations respecting this Lease unless otherwise agreed to by Landlord.
Any consent to any Transfer shall not be deemed to be a consent to any
subsequent Transfer. Any transfer, mortgage, assignment or pledge of this Lease
by Tenant in violation of the terms of this Lease shall be void.

 

37



--------------------------------------------------------------------------------

(b) Notwithstanding any provision to the contrary in this Article XV, Tenant
shall have the right to effect the following Transfers, without the prior
written consent of Landlord provided, that (i) Tenant delivers to Landlord at
least ten (10) days’ prior notice of such Transfer, together with a copy, if
applicable, of any proposed assignment (pursuant to which the proposed assignee
shall assume all of the obligations of Tenant under this Lease), or other
instrument required to comply with this Lease, as well as, if applicable,
reasonable supporting documentation or information to evidence that such
assignee is a Permitted Assignee, (ii) the Transfer is for a legitimate business
purpose and not intended to circumvent the restrictions of this Article XV, and
(iii) an Event of Default does not exist as of the delivery of Tenant’s notice
to Landlord and as of the effective date of the applicable Transfer (each, a
“Permitted Transfer”):

(i) an assignment of this Lease to any Affiliate of Tenant;

(ii) an assignment of this Lease made in connection with any merger,
consolidation or sale of Tenant;

(iii) subject to Section 10.06, an assignment of this Lease to a Person
acquiring all or substantially all of the assets of Tenant;

(iv) any assignment, transfer, conveyance, pledge or mortgage of any stock,
partnership, membership or other direct or indirect equity interests in Tenant,
Guarantor or any Person or group of Persons controlling Tenant or Guarantor that
results in a direct or indirect change of control of Tenant, whether voluntary
or involuntary, whether by operation of law or otherwise; or

(v) an assignment of this Lease to a Permitted Assignee.

Additionally, except for a Transfer to a Permitted Assignee, any such Permitted
Transfer shall not relieve Tenant or Guarantor of its obligations respecting
this Lease unless otherwise agreed to by Landlord.

(c) As used herein, “Permitted Assignee” means Person that satisfies the Release
Criteria, all as evidenced to Landlord’s reasonable satisfaction. In the event
of any assignment of this Lease to a Permitted Assignee in compliance with the
terms of Section 15.02(b), Tenant shall be released from any liability accruing
under this Lease from and after the date of such assignment.

Section 15.03 Intentionally Omitted.

Section 15.04 Subletting. (a) Except as otherwise expressly provided in this
Lease, Tenant shall not sublet any or all of the Properties without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed and any such purported subletting without consent shall
be void, and any Sublease shall be included in the definition of a “Transfer.”

(b) As security for performance of its obligations under this Lease, Tenant
hereby grants, conveys and assigns to Landlord all right, title and interest of
Tenant in and to all subleases now or hereafter in effect (the “Subleases”)
entered into for any part or all of a Property and any and all extensions,
modifications and renewals thereof and all rents, issues and profits therefrom.
Nothing in this Section 15.04 shall constitute an agreement by Landlord to
permit Tenant to enter into Subleases without Landlord’s written consent.

(c) Each Sublease of any of the Properties which is consented to by Landlord or
otherwise permitted pursuant to the terms of this Lease shall be subject and
subordinate to the provisions of this Lease (and all future amendments to this
Lease). No Sublease shall affect or reduce any of the obligations of Tenant
hereunder, and all such obligations shall continue in full force and effect as
obligations of a principal and not as obligations of a guarantor, as if no
Sublease had been made. No Sublease shall impose any additional obligations on
Landlord under this Lease.

 

38



--------------------------------------------------------------------------------

(d) Tenant shall, within ten (10) days after the execution and delivery of any
sublease consented to by Landlord or otherwise permitted under the terms of this
Lease, deliver a duplicate original copy thereof to Landlord.

(e) Landlord shall have no obligation to recognize any or to agree to not
disturb any subtenant of Tenant upon any Event of Default of Tenant under this
Lease, unless Landlord shall agree to do so in writing by separate instrument,
but Landlord shall have no obligation to do so. Landlord’s consent to any
Sublease shall not be construed as or imply any agreement on Landlord’s part to
recognize any Subtenant. In the event of Tenant’s surrender of this Lease or the
termination of this Lease for any reason or by any circumstance, Landlord may,
at its option, either terminate any or all subtenancies or succeed to the
interest of Tenant as sublandlord thereunder (except to the extent that Landlord
has entered into a nondisturbance agreement with a Subtenant). During the time
that any uncured Event of Default exists hereunder, Landlord may collect from
each Subtenant all rent payable by such Subtenant pursuant to its Sublease and
apply it toward Tenant’s obligations under this Lease, and any Subtenant is
hereby provided with notice that Subtenant shall be required to pay all sublease
rent directly to Landlord upon receipt of notice from Landlord that an uncured
Event of Default exists under this Lease.

(f) Notwithstanding any provision to the contrary in this Article XV, Tenant may
sublease up to fifteen (15%) of any Property without Landlord’s consent (a
“Permitted Sublease”); provided, that any such Permitted Sublease shall be
subject to all other terms and conditions of this Section 15.04 with respect to
a Sublease (other than obtaining Landlord’s prior consent).

ARTICLE XVI

NOTICES

Section 16.01 Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) facsimile or
E-Mail transmission, and shall be deemed to have been delivered upon (i)receipt,
if hand delivered; (ii) the next Business Day, if delivered by a reputable
express overnight delivery service; (iii) the third Business Day following the
day of deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by facsimile or E-Mail transmission. Notices shall be provided to the
parties and addresses (or electronic mail addresses) specified below:

 

If to Tenant:   

Party City Holdings Inc.

80 Grasslands Road

Elmsford, New York 10523

Attn: Michael Correale

Facsimile:

Email: mcorreale@amscan.com

 

39



--------------------------------------------------------------------------------

With a copy to:   

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: John G. Caruso, Esq.

Facsimile: (312) 862-2200

Email: jcaruso@kirkland.com

If to Landlord:   

Spirit Realty, L.P.

c/o Spirit SPE Manager, LLC

2727 North Harwood Street, Suite 300

Dallas, Texas 75201

Attention: Portfolio Servicing

Facsimile: (800) 973-0850

Email: portfolioservicing@spiritrealty.com

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

ARTICLE XVII

WAIVER OF LANDLORD’S LIEN / SECURITY INTEREST

Section 17.01 Waiver of Landlord’s Lien and Security Interest. Landlord
acknowledges and agrees that Landlord shall not have a landlord’s lien in, on
and against any Personalty. Landlord shall, upon written request of Tenant,
execute a landlord lien waiver and/or collateral access or similar agreement
requested by Tenant’s lender in a form reasonably acceptable to Landlord.

ARTICLE XVIII

MISCELLANEOUS

Section 18.01 Force Majeure. If either party shall, without fault of such party,
be delayed or prevented from the performance of any act required hereunder
(other than the payment of money) by reason of acts of God, strikes, lockouts,
labor troubles, war, terrorism, or inability to procure materials and such party
gives the other party written notice of such event within ten (10) days after
such event (a “Force Majeure Event”), the financial inability of the party
excepted, performance of such act shall be excused for the period of delay, and
the period for the performance of any such act shall be extended by a period
equal to the period of such delay; provided, however, that nothing in this
Section shall excuse Tenant from the prompt payment of any Rent. In the event of
a Force Majeure Event in any event such party shall proceed with all diligence
to complete the performance of the act upon the cessation of the Force Majeure
Event.

Section 18.02 No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,

(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate, and

(b) the fee estate or ownership of any of the Properties or any interest in such
fee estate or ownership. No such merger shall occur unless and until all
persons, corporations, firms and other entities having any interest in (i) this
Lease or the leasehold estate created by this Lease, and (ii) the fee estate in
or ownership of the Properties or any part thereof sought to be merged shall
join in a written instrument effecting such merger and shall duly record the
same.

 

40



--------------------------------------------------------------------------------

Section 18.03 Interpretation. Landlord and Tenant acknowledge and warrant to
each other that each has been represented by independent counsel and has
executed this Lease after being fully advised by said counsel as to its effect
and significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant. Whenever Landlord or an Indemnified Party is entitled to
indemnification, such indemnification shall include (but shall not be limited
to) the obligation of the indemnifying party to pay the reasonable documented
out-of-pocket legal fees and expenses of counsel selected by Landlord or such
Indemnified Party.

Section 18.04 Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Landlord entering into this Lease:

(a) Landlord and Tenant intend that: (i) this Lease constitutes an un-severable,
unitary and single lease of all, but not less than all, of the Properties, and
if at any time this Lease covers other real property in addition to the
Properties, neither this Lease, nor Tenant’s obligations or rights hereunder may
be allocated or otherwise divided among such properties by Tenant; (ii) this
Lease does not constitute separate leases contained in one document; (iii) the
use of the expression “unitary lease” to describe this Lease is not merely for
convenient reference, but is the conscious choice of the parties to express the
intent of the parties in regard to an integral part of this transaction. To
accomplish the creation of a unitary lease, the parties intend that the Rental
and all other provisions of this Lease have been negotiated and agreed to based
on a demise of all the Properties covered by this Lease as a single, composite,
inseparable transaction; (iv) this Lease is a “true lease,” is not a financing
lease, capital lease, mortgage, equitable mortgage, deed of trust, trust
agreement, security agreement or other financing or trust arrangement, and the
economic realities of this Lease are those of a true lease; (v) except as
expressly provided in this Lease, the Rental payable hereunder is payable for
the Properties as a single, indivisible, integrated transaction and that but for
such integration, the Rental would have been computed on a different basis; and
(vi) the business relationship created by this Lease and any related documents
is solely that of a long-term commercial lease between Landlord and Tenant, the
Lease has been entered into by both parties in reliance upon the economic and
legal bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Landlord and Tenant, to make them joint venturers, to
make Tenant an agent, legal representative, partner, subsidiary or employee of
Landlord, nor to make Landlord in any way responsible for the debts, obligations
or losses of Tenant. Except as expressly provided in this Lease for specific
isolated purposes (and in such cases only to the extent expressly so stated),
all provisions of this Lease, including definitions, commencement and expiration
dates, rental provisions, use provisions, renewal provisions, breach, default,
enforcement and termination provisions and assignment and subletting provisions,
shall apply equally and uniformly to all the Premises as one unit and are not
severable. A default of any of the terms or conditions of this Lease occurring
with respect to any one Property shall be a default under this Lease with
respect to all the Properties. Except as expressly provided in this Lease for
specific isolated purposes (and in such cases only to the extent expressly so
stated), the provisions of this Lease shall at all times be construed,
interpreted and applied such that the intention of Landlord and Tenant to create
a unitary lease shall be preserved and maintained.

 

41



--------------------------------------------------------------------------------

(b) Landlord and Tenant covenant and agree that: (i) each will treat this Lease
as an operating lease pursuant to Accounting Standards Codification (ASC) 842,
as amended, and as a true lease for state law reporting purposes and for federal
income tax purposes; (ii) each party will not, nor will it permit any Affiliate
to, at any time, take any action or fail to take any action with respect to the
preparation or filing of any statement or disclosure to Governmental Authority,
including without limitation, any income tax return (including an amended income
tax return), to the extent that such action or such failure to take action would
be inconsistent with the intention of the parties expressed in this
Section 18.04; (iii) with respect to the Properties, the Lease Term (including
any Extension Term) is less than eighty percent (80%) of the estimated remaining
economic life of the Properties; and (iv) the Base Annual Rental is the fair
market value for the use of the Properties and was agreed to by Landlord and
Tenant on that basis, and the execution and delivery of, and the performance by
Tenant of its obligations pursuant to, this Lease do not constitute a transfer
of all or any part of the Properties.

(c) Tenant waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and as a master lease of all of the
Properties. Tenant stipulates and agrees: (i) not to challenge the validity,
enforceability or characterization of the lease of the Properties as a true
lease and/or as a single, unitary, un-severable instrument pertaining to the
lease of all, but not less than all, of the Properties; and (ii) not to assert
or take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 18.04.

(d) Tenant acknowledges that fee simple title (both legal and equitable) is in
Landlord and that Tenant has only the leasehold right of possession and use of
the Properties as provided herein.

(e) For the purposes of any assumption, rejection or assignment of this Lease
under 11 U.S.C. Section 365 or any amendment or successor section thereof, this
is one indivisible and non-severable lease dealing with all Properties which
must be assumed, rejected or assigned as a whole with respect to all (and only
all) of the Properties.

Section 18.05 Disclosure. Landlord shall maintain, and shall cause its
directors, officers, employees, and/or agents (including legal counsel) to
maintain all Confidential Information as confidential and shall not disclose the
same other than: (i) to Landlord’s directors, officers, employees, advisors,
partners, accountants and/or agents (including legal counsel and any third party
consultant), (ii) to prospective and actual purchasers, assignees, investors and
lenders to Landlord or any of the foregoing with respect to one or more of the
Properties, (iii) to the directors, officers, employees, advisors, partners,
accountants and/or agents (including legal counsel and any third party
consultant) of any Person described in clause (ii), provided that Landlord shall
advise any such party as to the confidential nature of the information, and
shall instruct any such actual or prospective lenders, purchasers, assignees and
investors to maintain such Confidential Information as confidential, and
(iv) any information which was previously or is hereafter publicly disclosed
(other than in violation of this Lease). Landlord shall indemnify Tenant for any
breach of this Section 18.05. The parties agree that, notwithstanding any
provision contained in this Lease, (a) any party (and each employee,
representative or other agent of any party) may disclose to any and all persons,
without limitation of any kind, any matter required to comply with any law, rule
or regulation, including, without limitation, any matter required under the
Securities Act or the Exchange Act, and (b) Landlord may disclose such
Confidential Information on an aggregated basis with other information being
disclosed by Landlord to any party so long as such Confidential Information is
not identifiable. Landlord shall defend, indemnify, protect and hold the Tenant
and/or Guarantor harmless from and against any and all Losses resulting from
Landlord or any party which Landlord provides any Confidential Information to
disclosing such Confidential Information in violation of the terms and
conditions of this Section 18.05.

 

42



--------------------------------------------------------------------------------

Section 18.06 Bankruptcy. As a material inducement to Landlord executing this
Lease, Tenant acknowledges and agrees that Landlord is relying upon

(a) the financial condition and specific operating experience of Tenant and
Tenant’s obligation to use the Properties as Permitted Facilities;

(b) Tenant’s performance of all of its obligations under this Lease
notwithstanding the entry of an order for relief under the Bankruptcy Code for
Tenant; and

(c) all defaults under this Lease being cured promptly and this Lease being
assumed within sixty (60) days of any order for relief entered under the
Bankruptcy Code for Tenant, or this Lease being rejected within such sixty
(60) day period and the Properties surrendered to Landlord. Accordingly, in
consideration of the mutual covenants contained in this Lease and for other good
and valuable consideration, Tenant hereby agrees that:

(i) all obligations that accrue under this Lease (including the obligation to
pay Rentals), from and after an Insolvency Event shall be timely performed
exactly as provided in this Lease and any failure to so perform shall be harmful
and prejudicial to Landlord;

(ii) any and all Rentals that accrue from and after an Insolvency Event and that
are not paid as required by this Lease shall, in the amount of such Rentals,
constitute administrative expense claims allowable under the Bankruptcy Code
with priority of payment at least equal to that of any other actual and
necessary expenses incurred after an Insolvency Event;

(iii) any extension of the time period within which Tenant may assume or reject
this Lease without an obligation to cause all obligations under this Lease to be
performed as and when required under this Lease shall be harmful and prejudicial
to Landlord;

(iv) any time period designated as the period within which Tenant must cure all
defaults and compensate Landlord for all pecuniary losses which extends beyond
the date of assumption of this Lease shall be harmful and prejudicial to
Landlord;

(v) any assignment of this Lease must result in all terms and conditions of this
Lease being assumed by the assignee without alteration or amendment, and any
assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Landlord shall
be harmful and prejudicial to Landlord;

(vi) any proposed assignment of this Lease shall be harmful and prejudicial to
Landlord if made to an assignee:

(A) that does not possess financial condition adequate to operate Permitted
Facilities upon the Properties or operating performance and experience
characteristics reasonably satisfactory to Landlord equal to or better than the
financial condition, operating performance and experience of Tenant as of the
Effective Date; or

(B) that does not provide guarantors of the lease obligations with financial
condition equal to or better than the financial condition of the Guarantor as of
the Effective Date.

 

43



--------------------------------------------------------------------------------

(vii) the rejection (or deemed rejection) of this Lease for any reason
whatsoever shall constitute cause for immediate relief from the automatic stay
provisions of the Bankruptcy Code, and Tenant stipulates that such automatic
stay shall be lifted immediately and possession of the Properties will be
delivered to Landlord immediately without the necessity of any further action by
Landlord. No provision of this Lease shall be deemed a waiver of Landlord’s
rights or remedies under the Bankruptcy Code or applicable Law to oppose any
assumption and/or assignment of this Lease, to require timely performance of
Tenant’s obligations under this Lease, or to regain possession of the Properties
as a result of the failure of Tenant to comply with the terms and conditions of
this Lease or the Bankruptcy Code. Notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as such, shall constitute “rent” for
the purposes of the Bankruptcy Code. For purposes of this Section addressing the
rights and obligations of Landlord and Tenant upon an Insolvency Event, the term
“Tenant” shall include Tenant’s successor in bankruptcy, whether a trustee,
Tenant as debtor in possession or other responsible person.

Section 18.07 Attorneys’ Fees. In the event of any judicial or other adversarial
proceeding concerning this Lease, to the extent permitted by Law, the prevailing
party shall be entitled to recover all of its reasonable attorneys’ fees and
other Costs in addition to any other relief to which it may be entitled. Each
party shall also be entitled to recover its reasonable attorneys’ fees and other
Costs incurred in any bankruptcy action filed by or against the other party,
including, without limitation, those incurred in seeking relief from the
automatic stay, in dealing with the assumption or rejection of this Lease, in
any adversary proceeding, and in the preparation and filing of any proof of
claim. Tenant shall be obligated to pay Landlord’s reasonable attorneys’ fees
and other Costs incurred in connection with any act which Tenant proposes to do
and which requires Landlord’s consent (whether or not consent is ultimately
given). For purposes of this Section 18.07, a party will be considered to be the
“prevailing party” if (a) such party initiated the litigation and substantially
obtained the relief which it sought (whether by judgment, voluntary agreement or
action of the other party, trial, or alternative dispute resolution process),
(b) such party did not initiate the litigation and either (i) received a
judgment in its favor, or (ii) did not receive judgment in its favor, but the
party receiving the judgment did not substantially obtain the relief which it
sought, or (c) the other party to the litigation withdrew its claim or action
without having substantially received the relief which it was seeking.

Section 18.08 Memoranda of Lease. Concurrently with the execution of this Lease,
Landlord and Tenant are executing Landlord’s standard form memorandum of lease
in recordable form, indicating the names and addresses of Landlord and Tenant, a
description of the Properties, the Lease Term, but omitting Rentals and such
other terms of this Lease as Landlord may not desire to disclose to the public.
Further, upon Landlord’s prior written request, Tenant agrees to execute and
acknowledge a termination of lease and/or quitclaim deed in recordable form to
be held by Landlord until the expiration or sooner termination of the Lease
Term. The payment of all taxes and recording fees in connection with the
recording of such memorandum contemplated by this Section 18.08 shall be paid in
accordance with the terms of the Purchase and Sale Agreement.

Section 18.09 No Brokerage. Landlord and Tenant represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Properties. Each of Landlord and Tenant agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

Section 18.10 Waiver of Jury Trial and Certain Damages. LANDLORD AND TENANT
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PROPERTIES, AND/OR

 

44



--------------------------------------------------------------------------------

ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS
WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS
BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, TENANT
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO
SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM LANDLORD AND ANY
OF THE AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF
LANDLORD OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED
IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY TENANT OF ANY RIGHT IT MAY
HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

Section 18.11 Marketing. As a material inducement to Landlord’s willingness to
enter into the Transactions contemplated by this Lease and the other Transaction
Documents but subject to Section 18.05, Tenant hereby acknowledges and agrees
that Landlord may:

(a) from time to time and at any time in connection with its marketing,
advertising and reporting materials:

(i) advertise, issue press releases, send direct mail or otherwise disclose
information regarding the Transaction (or regarding other properties owned and
leased by Landlord or any of its Affiliates to Tenant or its Affiliates) for
marketing purposes; and

(ii) use images of the Properties (which images may include the Tenant’s or
operator’s name and/or the name of the business at the Properties and/or the
Tenant’s or operator’s logo); and

(iii) use the name or logo of the Tenant or operator, or the name of the
business operated at the Properties.

Section 18.12 State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit C shall be deemed a part of and included
within the terms and conditions of this Lease.

Section 18.13 Time Is of the Essence. Time is of the essence with respect to
each and every provision of this Lease.

Section 18.14 Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Landlord of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Landlord’s right to collect
any unpaid amounts or an accord and satisfaction.

Section 18.15 Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

 

45



--------------------------------------------------------------------------------

Section 18.16 Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.

Section 18.17 Other Documents. Each of the parties agrees to sign such other and
further documents as may be necessary or appropriate to carry out the intentions
expressed in this Lease.

Section 18.18 Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.

Section 18.19 Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Texas. Tenant consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Texas in accordance with applicable Law. Furthermore, Tenant waives and agrees
not to assert in any such action, suit or proceeding that it is not personally
subject to the jurisdiction of such courts, that the action, suit or proceeding
is brought in an inconvenient forum or that venue of the action, suit or
proceeding is improper. Nothing contained in this Section shall limit or
restrict the right of Landlord to commence any proceeding in the federal or
state courts located in the states where the Properties are located to the
extent Landlord deems such proceeding necessary or advisable to exercise
remedies available under this Lease. This Lease shall be governed by, and
construed with, the laws of the State of Texas, without giving effect to any
state’s conflict of laws principles.

Section 18.20 Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.

Section 18.21 Separate Leases. Landlord shall have the right to sever and split
this Lease into one or more individual leases covering and demising one or more
Properties. Tenant shall (at Landlord’s expense) cooperate with Landlord with
the foregoing; shall respond reasonably, promptly and in good faith with any
Landlord requests to accomplish the foregoing; and shall execute a new lease or
leases, and an amendment to this Lease, as shall be required to so sever and
split this Lease into one or more separate leases. Any new lease shall be on
substantially the same terms and conditions set forth in this Lease, provided,
however, that in no event will such severance and split of this Lease into one
or more leases reduce or modify any of the obligations and liabilities of
Landlord and Tenant hereunder except that (i) Landlord and Tenant, each in their
reasonable discretion, shall mutually agree upon the Base Annual Rental as to
any Properties covered by such assignment, (ii) there shall be a corresponding
reduction in Base Annual Rental payable under this Lease and (iii) each such
lease shall not be cross-defaulted with each other lease for any Property
(including this Lease).

Remainder of page intentionally left blank; signature page(s) to follow

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 

LANDLORD:

 

SPIRIT REALTY, L.P.,

a Delaware limited partnership

By:  

Spirit General OP Holdings, LLC,

a Delaware limited liability company

Its:   General Partner   By:   /s/ Daniel Rosenberg   Name: Daniel Rosenberg  
Title: Senior Vice President

[Signatures continued on next page]

 

47



--------------------------------------------------------------------------------

TENANT: PARTY CITY HOLDINGS INC., a Delaware corporation By:   /s/ Michael A.
Correale Printed Name: Michael A. Correale Title: Senior Vice President

 

48



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTIONS/STREET ADDRESSES OF THE PROPERTIES

A. Each Property may be used as a distribution and manufacturing center for
Tenant, which may include office space incidental thereto.

The Property addresses are as follows:

 

  1.

47 Elizabeth Drive, Chester, New York

 

  2.

7700 Anagram Drive, Eden Prairie, Minnesota

 

  3.

2800 Purple Sage, Los Lunas, New Mexico

B. Legal descriptions are as follows:

New York

ALL THAT CERTAIN PIECE AND PARCEL OF LAND SITUATE IN THE VILLAGE OF CHESTER,
ORANGE COUNTY, NEW YORK AND SHOWN ON A MAP ENTITLED, “FINAL SUBDIVISION PLAT,
LOT LINE CHANGE OF TAX MAP PARCEL, SECTION 117, BLOCK 1, LOT 2 & SECTION 117,
BLOCK 1, LOT 4, CHESTER INDUSTRIAL PARK, VILLAGE OF CHESTER, ORANGE COUNTY, NEW
YORK” AS PREPARED BY T.M. DEPUY ENGINEERING AND LAND SURVEYING, P.C. AND DATED
FEBRUARY 9, 2000, LAST REVISED AUGUST 21, 2000 AND FILED AUGUST 24, 2000 IN THE
ORANGE COUNTY CLERK’S OFFICE AS MAP NO. 156-00.

BEGINNING AT A SET 5/8” IRON ROD WITH RED CAP FLUSH WITH THE GROUND BEING IN THE
SOUTHWESTERLY BOUNDS OF ELIZABETH DRIVE AND BEING THE NORTHERLY CORNER OF LANDS
OF ISOMEDIX OPERATION, INC., LIBER 3600 OF DEEDS, PAGE 144;

THENCE ALONG THE NORTHEASTERLY AND SOUTHEASTERLY BOUNDS OF SAID ISOMEDIX
OPERATION, INC. ON THE FOLLOWING TWO COURSES AND DISTANCES:

1. SOUTH 42° 09’ 45” WEST 600.84 FEET TO A SET 5/8” IRON ROD WITH RED CAP WITH A
1” REVEAL;

2. SOUTH 47° 50’ 15” EAST 394.52 FEET TO A POINT BEING IN THE NORTHERLY BOUNDS
OF SAID LANDS OF STATE STREET BANK AND TRUST COMPANY, LIBER 5179 OF DEEDS, PAGE
138;

 

A-1



--------------------------------------------------------------------------------

THENCE ALONG SAID NORTHERLY BOUNDS OF STATE STREET BANK & TRUST COMPANY AND
GENERALLY DOWN THE CENTER LINE OF DRAINAGE DITCH ON THE FOLLOWING FOUR COURSES
AND DISTANCES;

1. SOUTH 65° 43’ 44” WEST 353.14 FEET TO A POINT;

2. SOUTH 74° 45’ 33” WEST 96.08 FEET TO A POINT;

3. SOUTH 67° 33’ 42” WEST 654.26 FEET TO A POINT;

4. NORTH 78° 20’ 26” WEST 188.16 FEET TO A POINT BEING IN THE CENTER OF BLACK
MEADOW CREEK AND BEING IN THE EASTERLY BOUNDS OF LANDS OF CONCRETE PROPERTIES,
LIBER 5179 OF DEEDS, PAGE 138;

THENCE GENERALLY ALONG THE CENTER LINE OF THE BLACK MEADOW CREEK FOR A PORTION
OF THE WAY AND ALONG THE EASTERLY BOUNDS OF SAID LANDS OF CONCRETE PROPERTIES ON
THE FOLLOWING NINE COURSES AND DISTANCES:

1. NORTH 28° 33’ 43” WEST 254.14 FEET TO A POINT;

2. NORTH 53° 04’ 13” WEST 224.74 FEET TO A POINT;

3. NORTH 35° 43’ 13” WEST 58.83 FEET TO A POINT;

4. NORTH 01° 47’ 17” EAST 90.43 FEET TO A POINT;

5. NORTH 15° 29’ 13” WEST 129.63 FEET TO A POINT;

6. NORTH 31° 30’ 13” WEST 136.05 FEET TO A POINT;

7. NORTH 43° 24’ 13” WEST 267.04 FEET TO A POINT;

8. NORTH 19° 54’ 13” WEST 154.32 FEET TO A POINT;

9. NORTH 39° 01’ 13” WEST 144.43 FEET TO A POINT BEING IN THE SOUTHERLY BOUNDS
OF LANDS OF ANDREW L. PALMER ASSOCIATES, LP, LIBER 1877 OF DEEDS, PAGE 1058;

THENCE ALONG THE SOUTHERLY BOUNDS OF SAID LANDS OF ANDREW L. PALMER ASSOCIATES,
LP ON THE FOLLOWING FIVE COURSES AND DISTANCES:

1. NORTH 42° 41’ 39” EAST 158.08 FEET TO A POINT;

2. NORTH 86° 36’ 09” EAST 103.47 FEET TO A POINT;

3. NORTH 76° 00’ 09” EAST 79.19 FEET TO A POINT;

4. NORTH 73° 32’ 39” EAST 48.40 FEET TO A POINT;

5. NORTH 04° 43’ 09” EAST 19.53 FEET TO THE SOUTHWEST CORNER OF OTHER LANDS OF
ANDREW L. PALMER ASSOCIATES, LP, LIBER 1877 OF DEEDS, PAGE 1058;

 

A-2



--------------------------------------------------------------------------------

THENCE ALONG THE SOUTHERLY BOUNDS OF SAID OTHER LANDS OF ANDREW L. PALMER
ASSOCIATES, LP AND GENERALLY DOWN THE CENTER LINE OF THE BLACK MEADOW CREEK ON
THE FOLLOWING SEVEN COURSES AND DISTANCES:

1. SOUTH 77° 48’ 51” EAST 230.33 FEET TO A POINT;

2. NORTH 73° 34’ 09” EAST 115.51 FEET TO A POINT;

3. NORTH 59° 04’ 09” EAST 116.24 FEET TO A POINT;

4. NORTH 42° 16’ 09” EAST 176.39 FEET TO A POINT;

5. NORTH 31° 53’ 09” EAST 99.87 FEET TO A POINT;

6. NORTH 48° 56’ 09” EAST 161.23 FEET TO A POINT;

7. NORTH 88° 00’ 09” EAST 244.61 FEET TO A POINT BEING THE SOUTHERLY CORNER OF
LANDS OF CHESTER INDUSTRIAL PARK ASSOCIATES, LLP, LIBER 3151 OF DEEDS, PAGE 165
AND BEING LOT #1 OF MAP #9513;

THENCE ALONG THE SOUTHERLY BOUNDS OF SAID LOT #1 ON THE FOLLOWING TWO COURSES
AND

DISTANCES:

1. NORTH 67° 37’ 16” EAST 24.44 FEET TO A POINT;

2. NORTH 42° 09’ 45” EAST 17.99 FEET TO A POINT;

THENCE ALONG THE SOUTHWESTERLY BOUNDS OF REVISED TAX LOT SECTION 117, BLOCK 1,
LOT 2 AND OTHER LANDS OF CHESTER INDUSTRIAL PARK, LP SOUTH 47° 50’ 15” EAST
415.32 FEET TO A SET 5/8” IRON ROD WITH RED CAP FLUSH WITH THE GROUND AND BEING
THE NORTHWESTERLY CORNER OF THE INTERSECTION OF ELIZABETH DRIVE AND NUCIFORA
BOULEVARD;

THENCE ALONG THE SOUTHWESTERLY BOUNDS OF SAID ELIZABETH DRIVE SOUTH 47° 50’ 15”
EAST 578.65 FEET TO THE PLACE AND POINT OF BEGINNING.

Minnesota

Real property in the City of Eden Prairie, County of Hennepin, State of
Minnesota, described as

follows:

Lots 1, 2 and 4, Block 1, Anagram Park

Torrens Property-Certificate of Title No. 1011966

 

A-3



--------------------------------------------------------------------------------

New Mexico

The following described real estate in the County of Valencia and State of New
Mexico, to wit:

Tract “B” of Los Morros Business Park, as said tract is shown and designated on
the plat thereof, filed in the Office of the County Clerk of Valencia County,
New Mexico, on November 21, 1997, in Plat Cabinet “J”, Page 183.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

AUTHORIZATION AGREEMENT – PRE-ARRANGED PAYMENTS

 

LOGO [g772950g0703183813191.jpg]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

STATE-SPECIFIC PROVISIONS

None

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

PHYSICAL CONDITION ASSESSMENT SCHEDULE

None.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

PROPERTY AMOUNTS

 

1.   

7700 Anagram Drive, Eden Prairie, Minnesota 55344:

   $ 13,223,235.03   2.   

2800 Purple Sage, Los Lunas, New Mexico 87031:

   $ 12,285,254.69   3.   

47 Elizabeth Drive, Chester, New York 10918:

   $ 102,491,510.28  

 

E-1